EXHIBIT 10.1



PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is entered into as of November 18, 2014, by and between SOUTHLAKE
TEXAS MEDICAL DEVELOPMENT, LP, a Texas limited partnership (“Seller”), and GAHC3
SOUTHLAKE TX HOSPITAL, LLC, a Delaware limited liability company (“Buyer”).
RECITALS
A.    Seller owns the fee interest in that certain real property located in the
City of Southlake, County of Tarrant (the “County”), State of Texas, as more
particularly described in Exhibit A attached hereto (the “Land”).
B.    The Land is improved with an acute care hospital, as well as an associated
parking structure, together with certain related improvements (collectively, all
buildings, facilities, fixtures [other than removable fixtures that are and
remain the property of Hospital Tenant under the Hospital Lease] and other
improvements located on the Land being referred to as the “Improvements” and,
together with the Land, collectively, the “Real Property”). The Real Property,
along with all other Property (as defined below) related to the Hospital owned
by Seller, shall at times be referred to herein as the “Hospital.”
C.    The Real Property is subject to that certain Lease Agreement dated as of
January 13, 2012, by and between Seller, as “landlord,” and Forest Park Medical
Center at Southlake, LLC, a Texas limited liability company (“Hospital Tenant”),
as “tenant” (the “Hospital Lease”).
D.    The term “Property” as used herein, means all of Seller’s right, title and
interest, if any, in and to the following: (i) the Land, together with all
rights, privileges, easements, rights of way, mineral and water rights and other
appurtenances to the Land, including parking rights appurtenant thereto;
(ii) all Improvements located thereon; (iii) [reserved]; (iv) all outstanding
guarantees, representations and warranties made to or inuring to the benefit of
Seller relating solely to the Real Property or its operation or the construction
of the Improvements (collectively, “Warranties”); (v) all intangible property,
permits, licenses, approvals, entitlements and other governmental, utility
service provider and other quasi-governmental authorizations relating solely to
the Real Property, including any certificates of occupancy and other
entitlements to the extent assignable and owned or held by Seller and relating
to the Real Property (collectively, “Licenses and Intangible Property”); (vi)
all contracts, leases (including the Hospital Lease) and other binding
agreements currently in effect relating solely to the Real Property and/or the
use or occupancy thereof to which Seller is a party or beneficiary, including,
without limitation, all letters of credit, security deposits, guaranties and
other documents delivered to Seller or that Seller is holding in connection
therewith; and further including, without limitation, all of Seller’s right,
title and interest in and to that certain Amendment Four and Restated Economic
Development Program Agreement (Chapter 380 Agreement) dated as of November 19,
2013 (the “380 Agreement”) between the City of Southlake, Texas (the “City”) and
Southlake Land Holdings, L.P., a Texas limited partnership (“Southlake Land
Holdings”), as affected by (a) that certain Assignment One: Of Rights and
Obligations – Hospital dated as of November 19, 2013, wherein Southlake Land
Holdings assigned its rights and obligations under the 380 Agreement, as the
same relate solely to the Hospital, to Seller (“Assignment One”), and (b) that
certain Assignment Two: Of Rights and Obligations – MOB-1 dated as of November
19, 2013, wherein Southlake Land Holdings assigned its rights and obligations
under the 380 Agreement, as the same relate solely to the medical office
building located adjacent to the Hospital and being generally known as “MOB-1”,
to Southlake Medical Texas Medical Building I, LP (“Assignment Two”);
specifically excluding, however, (A) the Excluded Contracts (defined below) and

1

--------------------------------------------------------------------------------



(B) Seller’s rights to reimbursement from the City of the amounts contemplated
in Sections 5.B.iii. and 5.B.v. of the 380 Agreement, which amounts were due and
payable to Seller prior to September 30, 2014 and are hereby reserved by Seller
(collectively, “Contracts”); (vii) all plans and specifications, soil,
engineering, environmental or architectural notices, studies, reports or plans,
and all other reports relating to the physical condition or operation of the
Real Property or recommended improvements thereto, including, without
limitation, any information that relates to the Real Property’s compliance with
the Americans with Disabilities Act of 1990, each to the extent relating solely
to the Real Property (collectively, “Plans and Reports”), together with all
other Property Documents; (viii) all rights, benefits and privileges relating to
claims, suits and causes of action arising from, under or in connection with the
Real Property and its operation, including, but not limited to, all of Seller’s
rights, claims, demands and causes of action, if any, against all suppliers of
labor, materials or services to or with respect to the Real Property, each to
the extent relating solely to the Real Property; specifically excluding,
however, all liabilities and obligations relating thereto, which are hereby
reserved to and retained by Seller (collectively, “Claims”); and (ix) all
furniture, fixtures (excluding removable fixtures that are and remain the
property of Hospital Tenant under the Hospital Lease), equipment and personal
property and intangible property owned by Seller and used or intended to be used
in connection with the operation of the Real Property (the matters referred to
in this clause (ix) being collectively referred to herein as, the “Personal
Property”).
E.    Seller desires to sell the Property to Buyer, and Buyer desires to buy the
Property from Seller, all pursuant to the terms and conditions set forth below.
AGREEMENT
NOW, THEREFORE, taking into account the foregoing Recitals, and in consideration
of the mutual covenants, agreements and conditions set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and Seller agree as follows:
1.    Agreement of Purchase and Sale. Seller hereby agrees to sell, convey and
assign the Property to Buyer, and Buyer agrees to buy and accept the Property
from Seller, under the terms and conditions and for the purchase price
hereinafter set forth.
2.    Purchase Price. The purchase price to be paid for the Property (the
“Purchase Price”) at the Close of Escrow (as defined below) is One Hundred
Twenty-Eight Million Dollars ($128,000,000.00), and shall be paid in the
following increments at the following times:
(a)    Deposit. Buyer shall make a cash deposit of Three Million Dollars
($3,000,000) into Escrow (as defined below) within three (3) business days of
the Opening of Escrow (as defined below). Such cash deposit, together with all
interest earned thereon, shall be referred to herein as the “Deposit.”
(b)    Balance of Purchase Price. The balance of the Purchase Price, as adjusted
for the allocations expressly provided for in this Agreement, less amounts to be
held in Escrow pursuant to Section 13 hereof, shall be deposited by Buyer into
Escrow in immediately available funds prior to the Close of Escrow.
(c)    Application of Deposit. If the purchase and sale of the Property is
consummated as contemplated hereunder, the Deposit shall be applied against the
Purchase Price at the Close of Escrow and shall be paid to Seller or disbursed
to the order of Seller at the Close of Escrow. All deposits of funds made by
Buyer pursuant to this Section 2 or Section 4 below shall be placed in a
federally insured

2

--------------------------------------------------------------------------------



interest-bearing account by Escrow Holder upon terms acceptable to Buyer to be
held by Escrow Holder in trust for the benefit of Buyer. If, however, the
purchase and sale of the Property is not consummated as contemplated hereunder,
the Deposit will be delivered to Seller or returned to Buyer as elsewhere
provided in this Agreement.
3.    Due Diligence.
(a)    Title and Survey.
(i)    Prior to the Opening of Escrow, Seller delivered or caused to be
delivered to Buyer from Fidelity National Title Insurance Company’s (the “Title
Company”) Title Commitment No 14475 for the Real Property with an Effective Date
of October 5, 2014 prepared by Escrow Holder, in its capacity as agent for Title
Company (the “PTR”), together with legible copies (to the extent available) of
all documents (“Exception Documents”) relating to the title exceptions referred
to in the PTR. Buyer shall be permitted to obtain an update of the PTR, and if
so updated, the term “PTR” shall refer to the preliminary title report as so
updated.
(ii)    Prior to the Opening of Escrow, Seller delivered to Buyer and the Title
Company a survey of the Real Property, which survey is to be prepared in
accordance with the “Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys,” jointly established and adopted by the American Land Title
Association and National Society for Professional Surveyors, Inc., in 2011 (the
“Survey”), which survey Seller represents is sufficient to enable the Title
Company to issue the Title Policy (as defined below) with the blanket survey
exception thereof limited only to shortages in area. The Survey shall be
certified by the surveyor to and for the benefit of Seller, Buyer, Buyer’s
lender(s), if any, and the Title Company. Buyer shall be permitted to obtain an
update of the Survey at Buyer’s sole cost and expense, and if so updated, the
term “Survey” shall refer to the Survey as so updated.
(iii)    Within fifteen (15) days after the Opening of Escrow, Buyer shall
notify Seller of any disapproved title exceptions (the “Disapproved PTR
Matters”) and any disapproved Survey matters (the “Disapproved Survey Matters”
and, collectively with the Disapproved PTR Matters, the “Disapproved Title
Matters”) by written notice to Seller (each, a “Title Objection Letter”). All
title exceptions set forth in the PTR other than the Disapproved PTR Matters,
together with all survey matters set forth in the Survey other than the
Disapproved Survey Matters, shall collectively constitute the “Permitted
Exceptions.”
(iv)    If, within the period described above, Buyer delivers one or more Title
Objection Letters, then Seller shall have five (5) days after its receipt of a
Title Objection Letter to notify Buyer whether Seller is willing to remove, or
cause to be removed, the Disapproved Title Matters set forth in such Title
Objection Letter, or, in the alternative, obtain the necessary title
endorsements (the “Disapproved Title Matter Endorsements”), in a form
satisfactory to Buyer, to insure against the effects of such Disapproved Title
Matter. Seller shall have no obligation to remove or cure, or cause to be
removed or cured, any of the Disapproved Title Matters, except as set forth
below. If Seller notifies Buyer that Seller is willing to cure a Disapproved
Title Matter (whether by removal or endorsement), Seller shall be
unconditionally obligated to so cure such Disapproved Title Matter prior to or
concurrently with the Close of Escrow at its sole cost and expense, and such
cure shall be a condition precedent to Buyer’s obligation to complete the Close
of Escrow. Notwithstanding anything to the contrary herein, Seller shall be
obligated to cure (by way of payment and discharge of record, or by other means
reasonably acceptable to Buyer) all Disapproved Title Matters

3

--------------------------------------------------------------------------------



constituting (A) liens securing a mortgage, deed of trust or trust deed;
(B) judgment liens against Seller or any party claiming under Seller; (C) tax
liens for delinquent real estate taxes; and (D) any mechanics’ liens,
materialman’s liens or other statutory liens arising by, through or under
Seller. If Seller fails or refuses to cure monetary liens against the Property,
Buyer may, but is not obligated to, elect to require Title Company and Escrow
Holder to satisfy such monetary liens or encumbrances and deduct the costs of
the cure from the Purchase Price.
(v)    If Seller notifies Buyer that Seller is not willing to cure a Disapproved
Title Matter, Buyer shall then, within five (5) business days thereafter, elect,
by giving written notice to Seller and Escrow Holder, (A) to terminate this
Agreement or (B) to waive its disapproval of such Disapproved Title Matter (and
such Disapproved Title Matter shall then be deemed to be a Permitted Exception).
Buyer’s failure to give such notice shall be deemed an election to terminate
this Agreement. Seller’s failure to notify Buyer that Seller is willing to cure
a Disapproved Title Matter within the required five (5) day period shall be
deemed a notice of Seller’s election not to cure such Disapproved Title Matter.
Upon Buyer’s election, or deemed election, to terminate this Agreement under
this Section 3(a), Escrow Holder shall pay the Deposit to Buyer, and this
Agreement shall be deemed cancelled and neither party shall have any further
obligations to the other under this Agreement, except those that are
specifically stated to survive the termination of this Agreement.
(vi)    If the Title Company, prior to the Close of Escrow, discloses to Buyer
or Seller a new exception, or materially amends any exception previously
approved by Buyer, or materially amends the terms under which the Title Company
is willing to issue the Title Policy, or if the Survey is materially amended,
then Buyer shall have five (5) business days from its receipt of notice of such
disclosure, together with legible copies (to the extent available) of all
documents mentioned in such disclosure (and if necessary, the Close of Escrow
shall be extended to provide for such five (5) day period), to disapprove of the
same by delivering a Title Objection Letter related thereto. Such disapproved
disclosures shall be treated as Disapproved Title Matters pursuant to Sections
3(a)(iii) through 3(a)(v) above, and the terms and conditions of this Section 3
shall apply to same.
(vii)    Notwithstanding any provision of this Agreement to the contrary,
following the date of this Agreement and until the Close of Escrow, Seller shall
not create, place, grant, convey, or otherwise voluntarily cause or otherwise
consent to any liens, encumbrances or restrictions affecting the Property, or
any part thereof, to be created, suffered to be placed or recorded against the
title thereto, nor will Seller during said period convey any interest in the
Property to anyone other than Buyer without Buyer’s prior written consent, which
consent Buyer may withhold in its absolute discretion.
(b)    Documents to be Provided by Seller. Prior to the date of this Agreement,
Seller caused to be delivered to Buyer, via e-mail (phan@ahinvestors.com,
steve.kaye@agg.com and nikki.harding@agg.com), or made available to Buyer in an
internet “data room” or FTP site, copies of the documents relating to the
Property more particularly described under the heading “Property Documents” in
Schedule 3(b) attached hereto (collectively, the “Property Documents”), each to
the extent within Seller’s possession or control. In addition, Seller shall use
commercially reasonable efforts to cause Hospital Tenant to deliver to Buyer or
make available to Buyer, within three (3) business days after the Opening of
Escrow, via e-mail (phan@ahinvestors.com, steve.kaye@agg.com,
nikki.harding@agg.com and other persons identified in writing by Buyer) or in an
internet “data room” or FTP site, copies of the documents relating to Hospital
Tenant and its operations within the Hospital more particularly described under
the heading “Tenant Documents” in Schedule 3(b) attached hereto (collectively,
the “Tenant Documents”). If Buyer determines that any of the Property Documents
or the Tenant Documents have

4

--------------------------------------------------------------------------------



not been delivered to or made available to Buyer or that Seller possess
additional documents relating to the Property that have not been delivered or
made available to Buyer, or if Buyer requests additional information from or
about the Property or the Hospital Tenant and its operations within the
Hospital, Buyer shall notify Seller and Seller shall use commercially reasonable
efforts to deliver or cause Hospital Tenant to deliver such documents or
information to Buyer within three (3) business days after such notification is
received by Seller; provided, however, if Seller fails to timely deliver or
cause Hospital Tenant to deliver such additional documentation or information,
under no circumstances will the Contingency Period be extended and Buyer’s sole
remedy will be to terminate this Agreement pursuant to Section 3(e) below. In
providing or causing to be provided the Property Documents and any such
additional documentation or information to Buyer, other than those
representations of Seller specifically set forth in Section 9 below, Seller
makes no representation or warranty, express, written, oral, statutory, or
implied, and all such representations and warranties are hereby expressly
excluded and disclaimed. Buyer acknowledges and understands that, although
Seller will use commercially reasonable efforts to locate and deliver or make
available, or cause to be delivered or made available, the Property Documents,
the Tenant Documents and any such additional documentation or information as may
be requested by Buyer, other than those representations of Seller specifically
set forth in Section 9 below, Buyer will not rely on the Property Documents, the
Tenant Documents or such additional documentation or information as being a
complete and accurate source of information with respect to the Property, and
will instead in all instances rely exclusively on its own inspections and
consultants with respect to all matters which it deems relevant to its decision
to acquire and own the Property.
(c)    Access to Property. Buyer, its employees, contractors, agents and
designees shall be entitled, at all reasonable times during which this Agreement
shall be in effect and by giving at least one (1) business day prior notice, to
conduct on-site inspections and surveys of the Property and physical inspections
and tests of the Property, including, without limitation, the right to enter and
inspect all portions of the Property (subject to the rights of Hospital Tenant
stated in the Hospital Lease), to interview Hospital Tenant at the Property, and
to inspect and review all of the material included in the Property Documents and
the Tenant Documents in connection with such inspections; provided, however,
Buyer agrees not to, nor permit any of its agents or representatives to,
unreasonably interfere with the possession and/or use of any portion of the
Property by Hospital Tenant and/or Seller’s or Hospital Tenant’s operations at
the Property, or cause any damage to the Property. Buyer will not conduct, and
will not allow Buyer’s agents or representatives to conduct, any physically
invasive testing of, on or under the Land or Improvements (such as, by way of
example only, the taking of materials or soil samples) without first obtaining
Seller’s written consent, which may be granted or withheld in Seller’s
reasonable discretion. Seller and/or Seller’s representative shall have the
right to be present during each such on-site inspections and Hospital Tenant
interviews by Buyer or its agents or representatives, and shall exercise
commercially reasonable efforts to be available for same. Seller shall
reasonably cooperate with the efforts of Buyer and Buyer’s employees,
contractors, agents and designees to inspect the Property.
(d)    Indemnity. Buyer agrees to indemnify and hold Seller harmless from and
against any liens, claims, or damages, including, without limitation, any and
all demands, actions or causes of action, assessments, losses, costs,
liabilities, interest, penalties and reasonable attorneys’ fees suffered or
incurred by Seller as a direct result of Buyer or Buyer’s agents or
representatives inspections of the Property pursuant to this Section 3. Buyer
will repair or cause to be repaired any damages caused by Buyer or Buyer’s
agents or representatives in the conduct of such review. Buyer shall have no
liability for any diminution in the value of the Property as a result of matters
or conditions merely identified during its inspection of the Property, the
Property Documents and the Tenant Documents. Buyer shall, at its sole expense,
maintain at all times during which Buyer enters any portion of the Land or the
Improvements a policy of commercial general liability insurance, reasonably
acceptable to Seller, which shall name Seller as an additional insured with
limits of not less than $1,000,000 for bodily injury or death in any one
accident and not less than $1,000,000 for property damages. Buyer shall deliver
to

5

--------------------------------------------------------------------------------



Seller certificates of insurance evidencing such coverage prior to any such
entry onto or into the Land or the Improvements. Notwithstanding anything set
forth herein to the contrary, the indemnification obligations of Buyer in this
Section 3(d) will survive the termination of this Agreement for any reason.
(e)    Contingency Period. For a period commencing with the Opening of Escrow
and ending at 9:00 P.M. Dallas, Texas time on the thirtieth (30th) day
thereafter (such period of time, the “Contingency Period”), Buyer, at its
expense, may conduct studies and inspections of the Property (including, without
limitation, architectural, geotechnical, environmental, marketing, engineering,
and financial feasibility studies), Hospital Tenant and the Hospital to
determine whether or not Buyer desires, in its sole judgment and discretion, to
purchase the Property. In the event that Buyer determines, in its sole judgment
and discretion, that Buyer does not want to Purchase the Property, for any
reason or for no reason, Buyer shall have the unconditional right to terminate
this Agreement by giving written notice thereof to Seller prior to the
expiration of the Contingency Period, in which event this Agreement shall become
null and void, whereupon Escrow Holder shall refund the Deposit to Buyer (which
obligation and right shall survive such termination), and all rights,
liabilities and obligations of the parties under this Agreement shall expire,
except as otherwise expressly set forth herein. If Buyer does not so terminate
this Agreement prior to the expiration of the Contingency Period, Buyer
conclusively shall be deemed to have waived its right to terminate this
Agreement pursuant to this Section 3(e), at which time the Deposit shall be
non-refundable to Buyer except for a default on the part of Seller or a
termination of this Agreement pursuant to any other right granted to Buyer
hereunder.
(f)    Estoppel Certificate. Seller shall deliver to Hospital Tenant an estoppel
certificate in the form of Exhibit 4(g)(vi) attached hereto within two (2)
business following the Opening of Escrow, and thereafter Seller shall use
commercially reasonable and diligent efforts to cause Hospital Tenant to execute
the same and to deliver the same to Buyer. Seller shall promptly deliver to
Buyer photocopies of the executed estoppel certificate when Seller receives the
same. If Seller receives communication from Hospital Tenant providing comments
to the estoppel certificate, Seller shall promptly deliver same to Buyer and
thereafter Buyer shall have the right to directly communicate with Hospital
Tenant regarding the terms and conditions of same.
(g)    Regulatory Notices and Approvals. Each party shall perform such other
acts, and shall execute, acknowledge and deliver, prior to, at or subsequent to
Close of Escrow, such other notices as the other may reasonably request (as
reasonably determined by the requesting party or its counsel) or that may be
legally required in order to effect the consummation of the transactions
contemplated hereby, to lawfully vest title to the Property in Buyer and to
allow Hospital Tenant to lawfully continue to operate the ongoing business at
the Hospital (collectively, the foregoing being referred to herein as the
“Regulatory Approvals”); provided, however, the requesting party shall notify
the other party in writing prior to the expiration of the Contingency Period of
any such additional acts or any such other notices and shall provide drafts of
any documents requested or required of the other party with respect to the
Regulatory Approvals. This paragraph and the obligations of the parties
hereunder shall survive the Closing.
(h)    Contracts. Prior to Close of Escrow, Buyer shall have the right to
exclude from those Contracts that are assigned to and assumed by Buyer all
Contracts which Buyer elects by written notice delivered to Seller, prior to the
expiration of the Contingency Period, to not assume (the “Excluded Contracts”),
provided that such election is exercisable with respect to any Contract only if
the Contract is cancellable without penalty, or if with a penalty, only if Buyer
irrevocably agrees in writing to pay same. Seller shall cancel effective as of
the Close of Escrow all such Contracts identified by Buyer prior to the
expiration of the Contingency Period. In no event shall the Hospital Lease or
the 380 Agreement qualify as an Excluded Contract.

6

--------------------------------------------------------------------------------



4.    Escrow.
(a)    Escrow Holder; Escrow Instructions. Escrow No. 14475 for the purchase and
sale of the Property (the “Escrow”) has been established at Bridge Title
Company, 3100 Monticello, Suite 800, Dallas, Texas 75205, Attn: Ben Murphy,
President (the “Escrow Holder”). This Agreement, together with such further
instructions, if any, as the parties shall provide to Escrow Holder by written
agreement, shall constitute the escrow instructions to the Escrow Holder.
(b)    Opening and Close of Escrow. The Escrow shall be deemed open (the
“Opening of Escrow”) as of the date this Agreement is executed by the parties,
and shall close on and as of the date that is fifteen (15) days following the
expiration of the Contingency Period (the “Close of Escrow”). The Close of
Escrow shall be deemed to be effective and the transfer of the Property shall be
deemed to have occurred as of 12:01 a.m. local time on the date of the Close of
Escrow. Prior to the scheduled Close of Escrow, Escrow Holder shall prepare and
deliver to Buyer and Seller a pro forma closing statement (the “Closing
Statement”) relating to the consummation of the transaction contemplated by this
Agreement, which must be approved by both Seller and Buyer. At the request of a
party’s counsel, in advance of Close of Escrow, attorneys for the parties shall
exchange electronic copies of executed documents to be delivered as stated
herein (to be held in trust pending Close of Escrow) to enable counsel to
confirm that all required documents have been executed and delivered. The Close
of Escrow shall be held through the mail by delivery of the closing documents
and other required items. Title Company and Escrow Holder shall be permitted to
complete the Close of Escrow based upon receipt of electronic copies of
documents, provided that the party delivering such electronic copy agrees in
writing to provide originals within one (1) business day following the Close of
Escrow.
(c)    Seller Deposits into Escrow. Seller shall deliver or cause to be
delivered to Escrow Holder (or as otherwise indicated below) in a timely manner
to permit the closing of the transaction contemplated hereby by the Close of
Escrow the following, all in form and substance reasonably satisfactory to Buyer
(if the form thereof is not attached as an Exhibit to this Agreement) and, as
appropriate, executed by the appropriate party and, where indicated or required,
acknowledged and/or notarized:
(i)    one (1) original of a duly executed and acknowledged special warranty
deed in the form of Exhibit 4(c)(i) attached hereto (the “Deed”);
(ii)    four (4) originals of a duly executed bill of sale and assignment and
assumption agreement for the Personal Property, Warranties, Licenses and
Intangibles, Contracts, Plans and Reports, Claims, and deposits and/or bonds
made by Seller with any utility or other service provider with respect to the
Property (with Seller to receive credit on the Closing Statement for any cash
deposits transferred to Buyer), in the form of Exhibit 4(c)(ii) attached hereto
(the “Bill of Sale”);
(iii)    four (4) originals of a duly executed counterpart to an assignment and
assumption of the Hospital Lease, together with all guaranties and other
documents delivered to Seller or that Seller is holding in connection therewith,
in the form attached hereto as Exhibit 4(c)(iii) (the “Hospital Lease
Assignment”);
(iv)    four (4) originals of a non-foreign affidavit in the form of
Exhibit 4(c)(iv) attached hereto;
(v)    certificates of insurance evidencing insurance in the amounts and
coverages required by the terms of the Hospital Lease and showing Buyer or its
assignee as an

7

--------------------------------------------------------------------------------



additional insured or loss payee, as applicable, with such certificates and
endorsements to become effective as of the Close of Escrow;
(vi)    four (4) originals of a duly executed counterpart to an assignment and
assumption of the 380 Agreement in the form attached hereto as Exhibit 4(c)(vi)
(the “380 Agreement Assignment”);
(vii)    payoff letters from the holders or claimants of, or with respect to,
any Disapproved Title Matters constituting (A) liens securing a mortgage, deed
of trust or trust deed; (B) judgment liens against Seller or any party claiming
under Seller; (C) tax liens for delinquent real estate taxes; and (D) any
mechanics’ liens, materialman’s liens or other statutory liens arising by,
through or under Seller;
(viii)     any and all transfer declarations or disclosure documents, duly
executed by the appropriate parties, required (if any) in connection with the
recordation of the Deed by any state, city, or county agency having jurisdiction
over the Property or the transactions contemplated hereby;
(ix)    one (1) original of a duly executed counterpart of the Closing
Statement;
(x)    one (1) original of an affidavit in the form of Exhibit 4(c)(x) attached
hereto so that the Title Company can delete the standard printed exceptions as
to Seller’s constituent documents, parties in possession, unrecorded liens and
similar matters;
(xi)    four (4) original re-certifications by Seller of the representations and
warranties of Seller made under this Agreement in the form of Exhibit 4(c)(xi)
attached hereto;
(xii)    one (1) original of a notice to Hospital Tenant, in the form of
Exhibit 4(c)(xii) attached hereto, informing Hospital Tenant of the sale of the
Property and directing that rent, other payments and notices thereafter be sent
to Buyer (or its agent) at the addresses stated therein or otherwise provided by
Buyer (the “Tenant Notice Letter”);
(xiii)     one (1) original written waiver of rights from any party having a
right or option to purchase the Property (or any portion thereof) from Seller,
if any;
(xiv)     an original good standing certificate for Seller and an original
resolution of Seller authorizing the sale of the Property to Buyer and the
execution and delivery of this Agreement and all documents in connection with
the Close of Escrow, together with an incumbency certificate for the officers
signing this Agreement and such other instruments as may be reasonably required
by Buyer to evidence the existence and good standing of Seller and Seller’s
authority to consummate the transactions contemplated by this Agreement;
(xv)    such original documentation from Brokers as may be reasonably required
to evidence the satisfaction or waiver, and release, of all liens that Brokers
may have in connection with a claim for commissions or other compensation due to
the Closing of Escrow, and in form and substance reasonably acceptable to Title
Company and which will permit Title Company to issue its title insurance policy
to Buyer without exception for such Broker claims;
(xvi)     to the extent not previously delivered to Buyer, but only to the
extent within Seller’s possession or reasonable control, originals of the
Property Documents and

8

--------------------------------------------------------------------------------



copies of all books and records applicable to the Property which are reasonably
necessary for the orderly transition of ownership of the Property; and
(xvii)    any other executed or other documents reasonably required by Buyer
and/or the Title Company to consummate this transaction.
(d)    Buyer Deposits into Escrow. As a condition precedent to the Close of
Escrow in favor of Seller, Buyer shall deliver or cause to be delivered to
Escrow Holder in a timely manner to permit the closing of the transaction
contemplated hereby by the Close of Escrow the following:
(i)    a sum equal to the Purchase Price, less any credits against the Purchase
Price provided for herein and any amounts to be held in Escrow pursuant to
Section 13 hereof, plus any other sums required for costs to be paid by Buyer
pursuant to the terms of this Agreement;
(ii)    four (4) originals of a duly executed counterpart to the Bill of Sale;
(iii)    four (4) originals of a duly executed counterpart to the Hospital Lease
Assignment;
(iv)    four (4) originals of a duly executed counterpart to the 380 Agreement
Assignment;
(v)    one (1) original of a duly executed counterpart of the Tenant Notice
Letter;
(vi)    one (1) original of a duly executed counterpart of the Closing
Statement; and
(vii)    any executed or other documents reasonably required by the Title
Company to consummate this transaction.
(e)    Authorization to Close Escrow. Provided that (i) Escrow Holder has not
received written notice from Buyer or Seller of the failure of any conditions
precedent or of the termination of the Escrow, (ii) Buyer and Seller have
deposited into the Escrow or delivered to the other party (and provided Escrow
Holder with notice of the same), as applicable, the items required by this
Agreement (iii) Title Company is irrevocably and unconditionally committed to
issuing the Title Policy, and (iv) Buyer and Seller have delivered to Escrow
Holder written notice (which may be delivered by electronic mail) stating that
Escrow Holder shall proceed to Close Escrow, Escrow Holder shall, subject in all
respects to the terms and conditions of any supplemental written instructions
delivered by Seller and/or Buyer:
(i)    Cause the Deed to be recorded in the official records of the County, and
cause a conformed copy of the Deed to be mailed to Buyer after the same has been
recorded.
(ii)    Deliver to Seller the Purchase Price, less the amount of (A) all amounts
to be paid by Seller hereunder, including, but not limited to, those amounts
specified in Sections 5, 6 and 14 hereof, (B) any amounts to be held in Escrow
pursuant to Section 13 hereof, and (C) all amounts paid by Escrow Holder in
satisfaction of liens and encumbrances on the Property in order to put title to
the Property into the state required by this Agreement.

9

--------------------------------------------------------------------------------



(iii)    Cause the Title Policy to be issued to Buyer by the Title Company (with
delivery of the original of the Title Policy to occur as soon as possible
following the Close of Escrow).
(f)    Concurrent Assignment. If any additional document or action reasonably is
required of Seller to vest in Buyer or its successors, nominees and assigns
title to the assets or rights intended to be conveyed by this Agreement, or to
evidence Buyer’s or its successors’, nominees’ and assigns’ ownership of any of
such assets or rights, Seller agrees that it will, upon written request
therefor, execute and deliver to Buyer or its successors, nominees and assigns
any such document and take such further action; provided, however, in no event
shall Seller be required to incur any material costs or expenses in connection
with any such request, nor shall Seller incur any obligations or liabilities
beyond what is otherwise provided for hereunder as a result of same.
(g)    Conditions Precedent to the Close of Escrow. Buyer’s obligation to
consummate the transactions contemplated in this Agreement is expressly
conditioned upon the satisfaction as of the Close of Escrow of each and every of
the conditions precedent set forth in this Section 4(g). In the event that all
of the conditions precedent are not satisfied or waived in writing by Buyer, by
the Close of Escrow, and in addition to any other remedy Buyer may have for the
failure of such condition, Buyer may, at its option, by written notice to
Seller, either (i) extend the Close of Escrow for a reasonable period of time to
allow Seller to satisfy any condition that is reasonably capable of being
satisfied, or (ii) terminate this Agreement and receive a return of the Deposit
free of any claims by Seller or any other party with respect thereto, and upon
such termination, neither party shall have any further rights or obligations
hereunder except for those provisions which expressly survive the termination of
the Agreement.
(i)    Each of the representations and warranties made by Seller in this
Agreement will be true and complete in all material respects as of the Close of
Escrow as if made on and as of such date.
(ii)    Seller will not have failed to perform or comply with any of Seller’s
agreements, covenants or obligations in the manner and within the periods
provided herein, including, without limitation, the obligation to deliver each
of the documents and items it is required to deliver under Section 4(c) of this
Agreement.
(iii)    The Title Company will have irrevocably committed to issue the Title
Policy as set forth in Section 7 below.
(iv)    There will be no third party injunction, writ, preliminary restraining
order or any order of any nature issued or threatened by a court of competent
jurisdiction directing that the transaction contemplated by this Agreement not
be consummated, as herein provided.
(v)    None of the following shall have been done by, against or with respect to
Seller or Hospital Tenant: (A) the commencement of a case under Title 11 of the
U.S. Code (as now constituted or hereafter amended) or under any other
applicable bankruptcy or other similar law; (B) the appointment of a trustee or
receiver of any property interest; (C) an assignment for the benefit of
creditors; (D) an attachment, execution or other judicial seizure of a
substantial property interest; (E) the taking of, failure to take or submission
to any action indicating an inability to meet its financial obligations as they
accrue; (F) a dissolution or liquidation; or (G) between the expiration of the
Contingency Period and the date for the Close of Escrow, no material adverse
change shall have occurred (i) in the physical condition of the

10

--------------------------------------------------------------------------------



Property, to the extent not covered by Section 12 of this Agreement, and/or (ii)
the financial condition of Hospital Tenant.
(vi)    Seller shall have obtained and delivered to Buyer not later than ten
(10) days prior to the Close of Escrow an estoppel certificate executed by
Hospital Tenant substantially in the form of Exhibit 4(g)(vi) attached hereto,
and which (A) does not assert any defaults, offsets, defenses, punchlist items
or claims under the Lease Hospital, (B) is dated not earlier than thirty (30)
days prior to the Close of Escrow, and (C) does not contradict the
representations and warranties set forth in Section 9(m) of this Agreement.
Buyer reserves the right to review the Hospital Lease during the Contingency
Period and, before the expiration of the Contingency Period, request an
amendment to this Agreement (which Seller is under no obligation to accept or
provide), which amendment adds as an additional condition precedent to Buyer’s
obligation to consummate the transactions contemplated in this Agreement a
requirement that Seller deliver at Close of Escrow an amendment to the Hospital
Lease containing such terms and conditions as Buyer and Hospital Tenant may
agree, including, by way of example only, (i) a modification to the Hospital
Tenant’s obligations under the Hospital Lease with respect to the financial
statements it is required to deliver to the lessor thereunder, and (ii) a
provision obligating Hospital Tenant to comply with the certain audit
requirements of Buyer similar to the provisions of Section 17(q)(xiii) hereof
designated by Buyer.
(h)    Interpleader; Escrow Holder. The parties hereto expressly agree that if
the parties give the Escrow Holder contradictory instructions, the Escrow Holder
shall have the right at its election to file an action in interpleader requiring
the parties to answer and litigate their several claims and rights among
themselves, and the Escrow Holder is authorized to deposit with the clerk of the
court all documents and funds held in this Escrow. If such action is filed, the
parties agree to pay Escrow Holder’s reasonable out-of-pocket costs, expenses
and reasonable attorneys’ fees which Escrow Holder is required to expend or
incur in the interpleader action, the amount thereof to be fixed and judgment
therefor to be rendered by the court. Upon the filing of such an action, Escrow
Holder shall thereupon be fully released and discharged from all obligations to
further perform any duties or obligations otherwise imposed by the terms of the
Escrow other than those relating to Escrow Holder’s negligence and willful
misconduct. The Escrow Holder shall deliver the Deposit to Seller or Buyer only
upon receipt of a written demand therefor from such party, except where this
paragraph expressly provides for notice only from Buyer. Subject to the last
sentence of this clause (b), if for any reason the Close of Escrow does not
occur and either party makes a written demand (the “Demand”) upon the Escrow
Holder for payment of the Deposit, the Escrow Holder shall give written notice
to the other party of the Demand within one business day after receipt of the
Demand. If the Escrow Holder does not receive a written objection from the other
party to the proposed payment within five (5) business days after the giving of
such notice by Escrow Holder, the Escrow Holder is hereby authorized to make the
payment set forth in the Demand. If the Escrow Holder does receive such written
objection within such period, the Escrow Holder shall continue to hold such
amount until otherwise directed by written instructions signed by Seller and
Buyer or a final judgment of a court. Notwithstanding the foregoing provisions
of this clause (b) if Buyer delivers a notice to Escrow Holder stating that
Buyer has terminated this Agreement on or prior to the expiration of the
Contingency Period, then Escrow Holder shall immediately return the Deposit to
Buyer without the necessity of delivering any notice to, or receiving any notice
from Seller, and Escrow Holder shall do so notwithstanding any objection by
Seller. Buyer and Seller, together, shall have the right to terminate the
appointment of Escrow Holder hereunder by giving to it notice of such
termination, specifying the date upon which such termination shall take effect
and designating a replacement Escrow Holder, who shall sign a counterpart of
this Agreement. Upon demand of such successor Escrow Holder, the Deposit shall
be turned over and delivered to such successor Escrow Holder, who shall
thereupon be bound by all of the provisions hereof.

11

--------------------------------------------------------------------------------



(i)    U.S. Treasury Regulations. The purchase and sale of the Property is the
sale of “reportable real estate” within the meaning of U.S. Treasury Regulations
Section 1.6045-4 (the “Regulation”). Escrow Holder is the “real estate reporting
person” within the meaning of the Regulation and shall make all reports to the
federal government as required by the Regulation.
(j)    Exchange Cooperation. Buyer and Seller (the “Parties”) agree that either
of the Parties or both may substitute an intermediary (an “Intermediary”) to act
in place of either Party with regards to the sale or purchase of the Property.
An Intermediary shall be designated in writing by the Party designating an
Intermediary (the “Designating Party”) to the other Party (the “Non-Designating
Party”) and Escrow Holder. Upon designation of an Intermediary and upon the
Intermediary’s written assumption of the Designating Party’s obligations
hereunder, the Intermediary shall be substituted for the Designating Party in
the Escrow as the buyer or seller of the Property. The Non-Designating Party
agrees to accept performance under this Agreement from the Intermediary and to
render its performance of all of its obligations to the Intermediary. The
Non-Designating Party agrees that performance by the Intermediary will be
treated as performance by the Designating Party, and the Designating Party
agrees that the Non-Designating Party’s performance to the Intermediary will be
treated as performance to the Designating Party. The Designating Party
unconditionally guarantees the full and timely performance by the Intermediary
of each and every one of the representations, warranties, indemnities,
obligations and undertakings of the Designating Party pursuant to this
Agreement. As such guarantor, the Designating Party shall be treated as a
primary obligor with respect to such representations, warranties, indemnities,
obligations and undertakings, and, in the event of breach thereof, the
Non-Designating Party may proceed directly against the Designating Party on this
guarantee without the need to join the Intermediary as a party to the action
against the Designating Party. The Designating Party unconditionally waives any
defense that it might have as guarantor that it would not have if it had made or
undertaken such representations, warranties, indemnities, obligations and
undertakings directly.
(k)    Other Consequences of Exchange. If either of the Parties or both
undertakes to designate an Intermediary pursuant to the previous Section 4(j):
(i) in no event shall either party be deemed to have given the other party any
advice regarding the tax-deferred nature of this transaction or any other advice
regarding the treatment of this transaction under federal or state tax laws and
both of the Parties shall rely solely on the advice of their own legal and tax
advisors; (ii) the Non-Designating Party shall not bear any additional expenses
from the Designating Party’s decision to designate an Intermediary; (iii) there
shall not be any delay in the Close of Escrow by reason of such designation; and
(iv) neither Buyer nor Seller shall be required to take title to any real or
personal property other than the Property, and the actual conveyance of the
title to the Property shall be directly from Seller to Buyer.
5.    Closing Costs.
(a)    Seller Costs. Seller shall pay (i) the cost of the Survey; (ii) any
documentary transfer tax, revenue tax or excise tax (and any surtax thereon) due
in connection with the consummation of this transaction; (iii) Seller’s legal,
accounting and other professional fees and expenses and the cost of all
opinions, certificates, instruments and documents required to be delivered, or
to cause to be delivered, by Seller hereunder, including the cost of Seller’s
performance of its obligations hereunder; (iv) fifty percent (50%) of all escrow
fees of the Escrow Holder and the fees for recording the Deed; (v) all fees
(including defeasance fees), charges and expenses imposed or assessed in
connection with the payoff or prepayment of all loans secured by a mortgage or
deed of trust encumbering the Property; and (vi) the cost to record any document
or instruments required to be recorded in order for Seller to convey title to
the Property as required by this Agreement.
(b)    Buyer Costs. Buyer shall pay (i) all costs incurred by Buyer in
connection with its investigation of the Property, including the cost of any
site inspections or environmental audits;

12

--------------------------------------------------------------------------------



(ii) Buyer’s legal, accounting and other professional fees and expenses and the
cost of all certificates, instruments and documents required to be delivered by
Buyer hereunder, including the cost of Buyer’s performance of its obligations
hereunder; (iii) the cost of any update to the Survey requested by Buyer; and
(iv) fifty percent (50%) of all escrow fees of the Escrow Holder and the fees
for recording the Deed.
(c)    Cost of the Title Policy. Seller shall pay base premium for the Title
Policy, with aggregate liability in the amount of the Purchase Price. Buyer
shall pay the cost of all additional coverages and endorsements to the Title
Policy requested by Buyer for itself or for the benefit of its lender(s).
(d)    Other Costs. Any other costs of the Escrow or of closing pertaining to
this transaction not otherwise expressly allocated among Buyer and Seller under
this Agreement shall be apportioned in the manner customary in the County.
(e)    Cancellation of Escrow. Notwithstanding the provisions of this Section 5,
if the Escrow fails to close for any reason (other than the breach of this
Agreement by one or both of the parties), the reasonable third-party,
out-of-pocket costs of the Escrow (not to exceed a total of $1,000) incurred to
date shall be borne equally by Buyer and Seller. Otherwise, the party who
breached this Agreement first shall bear all the costs of the Escrow.
(f)    Post-Closing Adjustments. Any item which cannot be finally prorated
because of the unavailability of information shall be tentatively prorated on
the basis of the best data then available and adjusted when the information is
available in accordance with this Section. If the pro-rations and credits made
under the settlement statement shall prove to be incorrect or incomplete for any
reason, then either party shall be entitled to an adjustment to correct the
same; provided, however, that any adjustment shall be made, if at all, within
sixty (60) days after the Close of Escrow or, if later, the close of an
applicable real estate tax cycle which determines the amount of real estate
taxes applicable to this pro-ration, and if a party fails to request an
adjustment to the settlement statement by a written notice delivered to the
other party within the applicable period set forth above (such notice to specify
in reasonable detail the items within the settlement statement that such party
desires to adjust and the reasons for such adjustment), then the pro-rations and
credits set forth in the settlement statement shall be binding and conclusive
against such party.
6.    Prorations and Adjustments. The following shall be prorated and adjusted
between Seller and Buyer as of the Close of Escrow except as otherwise
specified:
(a)    Rents. All rents and other amounts payable to the landlord under the
Hospital Lease (“Rents”) shall be prorated between Seller and Buyer, with Seller
entitled to such Rents for the period prior to the Close of Escrow and with
Buyer entitled to such Rents for the period from and after the Close of Escrow.
Rents prepaid for the period as of and following the Close of Escrow shall be
credited against the Purchase Price. Any Rents collected by Buyer after the
Close of Escrow will apply first to Rents which accrue after the Close of Escrow
and then to the Rents which have accrued prior to the Close of Escrow. Subject
to the foregoing, if Buyer receives Rents after the Close of Escrow which relate
to the period prior to the Close of Escrow to which Seller is entitled under
this Section 6(a), Buyer shall promptly remit to Seller all of such amounts.
Likewise, Seller shall promptly remit to Buyer all Rents received by Seller
after the Close of Escrow to which Buyer is entitled under this Section 6(a).
(b)    Operating Expenses; Taxes. As the Hospital Lease is a triple net lease,
Buyer and Seller hereby agree and acknowledge that Hospital Tenant is liable for
all expenses of the Hospital, including the payment of real and personal
property taxes and assessments, and there shall be no credits or prorations at
the Close of Escrow with respect to the costs and expenses associated with
owning or

13

--------------------------------------------------------------------------------



operating the Hospital. If any such expense is not the responsibility of
Hospital Tenant under the Hospital Lease, such expense shall be prorated in the
same manner as provided in the preceding Section 6(a).
(c)    General. For purposes of calculating prorations, Buyer shall be deemed to
be vested with title to the Property for the entire day upon which the Close of
Escrow occurs. All such prorations shall be made on the basis of the actual
number of days of the month which shall have elapsed as of the Close of Escrow
and based upon a 365 day year. Seller shall provide to Escrow Holder such
documents or information as may be reasonably required by Escrow Holder and
Buyer to calculate such prorations and to prepare the Closing Statement.
7.    Title.
(a)    Conveyance. Seller shall convey good and indefeasible title to the fee
simple interest in the Land and Improvements to Buyer by the Deed at the Close
of Escrow free and clear of all liens and encumbrances other than the Permitted
Exceptions.
(b)    Title Policy. The title to be conveyed to Buyer shall be insured by a
Texas T-1 Owner’s Policy of Title Insurance with liability in the amount of the
Purchase Price, dated no earlier than the date of the Close of Escrow, issued by
the Title Company and insuring that good and indefeasible title to the fee
simple interest in the Land and Improvements is vested in Buyer, with such
commercially available endorsements as are requested by Tenant, subject only to
(i) the standard exclusions, limitations and printed exceptions contained
therein, other than those to be removed by Seller’s provision of the title
affidavit as required by this Agreement, (ii) non-delinquent real estate taxes
and assessments, and (iii) the Permitted Exceptions (the “Title Policy”).
8.    Representations and Warranties of Buyer. Buyer hereby represents and
warrants to Seller that the following matters are true and correct as of the
execution of this Agreement and also will be true and correct as of the Close of
Escrow:
(a)    Organization. Buyer is duly formed, validly existing and in good standing
under the laws of the state of its organization, and is or will be by the Close
of Escrow duly qualified to transact business in the state in which the Property
is situated.
(b)    Authority; Enforceability; Conflict. This Agreement and all the documents
to be executed and delivered by Buyer to Seller or Escrow pursuant to the terms
of this Agreement (i) have been or will be duly authorized, executed and
delivered by Buyer; (ii) are or will be legal and binding obligations of Buyer
as of the date of their respective executions; (iii) are or will be enforceable
in accordance with their respective terms (except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium and
other principles relating to or limiting the rights of contracting parties
generally); and (iv) do not, and will not at the Close of Escrow, violate any
provision of any agreement to which Buyer is a party, any of Buyer’s
organizational documents or any existing obligation of or restriction on Buyer
under any order, judgment or decree of any state or federal court or
governmental authority binding on Buyer.
(c)    Prohibited Person. Neither Buyer nor any of its officers or directors is
a Prohibited Person. As used herein, the term “Prohibited Person” shall mean any
of the following: (i) a Person that is listed in the Annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) (the “Executive Order”); (ii) a Person that is
owned or controlled by, or acting for or on behalf of any Person that is listed
in the Annex to, or is otherwise subject to the provisions of, the Executive
Order; (iii) a Person that is named as a “specially designated national” or
“blocked person” on the most current list published by the U.S. Treasury

14

--------------------------------------------------------------------------------



Department’s Office of Foreign Assets Control (“OFAC”) at its official website,
http://www.treas.gov-/offices/enforcement/ofac; (iv) a Person that is otherwise
the target of any economic sanctions program currently administered by OFAC; or
(v) a Person that is affiliated with any Person identified in clauses (i), (ii),
(iii) and/or (iv). As used herein, the term “Person” means an individual or a
corporation, limited liability company, partnership, trust, unincorporated
organization, association or other entity.
(d)    Sophisticated Buyer. Buyer is sophisticated in the evaluation, purchase,
ownership and operation of real property, and in making its decision to enter
into this Agreement and to consummate the transactions contemplated in this
Agreement, Buyer: (i) has and shall have reviewed and conducted such independent
analyses, studies (including, without limitation, environmental studies and
analyses concerning the presence of Hazardous Materials [as defined herein] in
and about the Property), reports, investigations and inspections as Buyer deems
appropriate in connection with the Property; (ii) has relied or shall rely
solely on its own independent investigation and evaluation of the Property and
the representations and warranties of Seller expressly set forth in this
Agreement; and (iii) except for and solely to the extent of the representations
and warranties of Seller expressly set forth in this Agreement, Buyer has not
relied on any representation or warranty made by Seller or any representative of
Seller (including, without limitation, Seller Broker).
No representation or warranty made by Buyer in this Agreement shall merge into
any instrument of conveyance delivered at the Close of Escrow, but shall survive
the Close of Escrow for a period of one (1) year (the “Rep Survival Termination
Date”); provided, however, that if Seller notifies Buyer, on or before the
expiration of the Rep Survival Termination Date of any alleged breach of a
representation or warranty occurring prior to the Rep Survival Termination Date
(a “Notice of Breach of Rep”), and Seller thereafter files a lawsuit in
connection therewith against Buyer within sixty (60) days following the Rep
Survival Termination Date, then the Rep Survival Termination Date shall be
extended with respect to said representation and warranty until the date on
which a final judgment is obtained in said lawsuit, beyond any possibility of
appeal. Notwithstanding anything herein, if Seller discovers, prior to or at the
Close of Escrow, that any representation or warranty of Buyer is false,
misleading or inaccurate in any material respect, Seller may, at its option,
terminate this Agreement, in which event Seller shall be entitled to pursue its
remedies under Section 11(b) below and the parties hereto shall be relieved of
all liabilities and obligations hereunder except for those obligations that
expressly survive termination of this Agreement. If, however, Seller elects to
proceed with the Close of Escrow notwithstanding such discovery, Seller shall be
deemed to have waived any and all rights of recovery against Buyer with respect
to such false, misleading or inaccurate representation or warranty, and shall be
permanently prohibited from later bringing a claim against Buyer as to such
discovered matter.
9.    Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer that the following matters are true and correct as of the
execution of this Agreement and also will be true and correct as of the Close of
Escrow:
(a)    Organization. Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Texas, and is not
insolvent.
(b)    Authority; Enforceability; Conflict. This Agreement and all the documents
and items to be executed and delivered by Seller to Buyer or Escrow pursuant to
the terms of this Agreement (i) have been or will be duly authorized, executed
and delivered by Seller; (ii) are or will be legal and binding obligations of
Seller as of the date of their respective executions; (iii) are or will be
enforceable in accordance with their respective terms (except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, moratorium
and other principles relating to or limiting the rights of contracting parties
generally); (iv) do not, and will not at the Close of Escrow, violate any
provision of any agreement to which Seller is a party, any of Seller’s
organizational documents or any

15

--------------------------------------------------------------------------------



existing obligation of or restriction on Seller under any order, judgment or
decree of any state or federal court or governmental authority binding on
Seller; and (v) will be sufficient to convey title (if they purport to do so).
(c)    Physical Condition. To Seller’s Knowledge, except as disclosed on
Schedule 9(c) attached hereto or in any of the Property Documents, there are no
material physical, structural or mechanical defects in the Property, including,
without limitation, the plumbing, roofing, heating, air conditioning and
electrical systems thereof, and all such systems and all other components of the
Property are in good operating condition and repair (ordinary wear and tear
excepted).
(d)    Compliance. Seller has received no written notice from any governmental
authority advising Seller of, or alleging a violation of, any applicable laws,
moratoria, initiative, referenda, ordinances, rules, regulations, codes,
standards and orders promulgated by any federal, state or local governmental
body or by any quasi-governmental body having authority over Seller or the
Property (each a “Law” and, collectively, “Laws”), including all applicable
building codes, environmental, zoning, subdivision, and land use Laws, in
connection with Seller’s ownership of the Property; and to Seller’s Knowledge,
no such violation exists. To Seller’s Knowledge, there are no taxes or
assessments affecting the Property other than as set forth in the PTR and
Exception Documents.
(e)    Accuracy of Information. To Seller’s Knowledge, the Property Documents do
not contain any material inaccuracies. To Seller’s Knowledge, there are no oral
agreements or understandings to which Seller is a party or is bound relating to
the Property other than as disclosed in writing to Buyer and delivered or made
available to Buyer in the data room.
(f)    Litigation; Condemnation. There are no (i) actions, suits or legal
proceedings of any kind (including, without limitation, any environmental,
zoning or other land-use regulation proceeding), either instituted or, to
Seller’s Knowledge, threatened, which would, following the Close of Escrow, (A)
be binding upon Buyer or the Property or (B) could reasonably be expected to
cause a material and adverse effect on the Property, or (ii) existing, or to
Seller’s Knowledge, proposed or threatened eminent domain or similar proceedings
which would affect the Land or Improvements in any manner whatsoever. Seller has
received no written notice of any of the foregoing which remain pending except
for those listed on Schedule 9(f) attached hereto. Notwithstanding any provision
in this Agreement to the contrary, the disclosure of current or pending
litigation shall in no way release Seller from responsibility for any such
claims, and Buyer shall in no way be deemed to have assumed responsibility for
any such claims, either by virtue of receipt of such notice or the occurrence of
the Close of Escrow.
(g)    Utilities. All water, sewer, gas, electric, telephone, and drainage
facilities and all other utilities required by Law for the present use and
operation of the Property are installed across public property or valid
easements to the boundary lines of the Land, and are connected pursuant to valid
permits (to the extent required) with all installation and connection charges
paid in full, and Seller has received no notice that such facilities are
inadequate to service the Hospital or are not in good operating condition, and
to Seller’s Knowledge such facilities are adequate to service the Hospital and
are in good operating condition.
(h)    Title. Seller is the sole owner of the Property and has indefeasible fee
simple title to the Property free and clear of all liens, encumbrances, rights,
reservations, easements and other exceptions other than those exceptions to
title which appear of record. Without limiting the foregoing, there are no
federal, state or local tax liens encumbering Seller’s interest in the Property
other than liens for non-delinquent real estate taxes and assessments which may
be shown in the PTR. No part of the Property is subject to any purchase option,
right of first refusal or first offer, or other similar right.

16

--------------------------------------------------------------------------------



(i)    CC&R’s. To Seller’s Knowledge, there are no material violations of any
covenants, conditions or restrictions or any parking easements or agreements
applicable to the Property, and Seller has received no notice or complaint with
respect to any violation of any of the foregoing.
(j)    Hazardous Materials.
(i)    Except as disclosed in any of the Property Documents or in any
environmental report obtained by Buyer, Seller has received no notice of, and
has no Knowledge that (A) Seller, the Property or any adjoining property are in
violation of any federal, state or local law, regulation or ordinance or any
judicial decisions, rules, regulations or publications promulgated thereunder
regarding the environment or materials which are or could be hazardous to
persons or property (collectively “Environmental Enactments”); (B) Seller, the
Property or any adjoining property is subject to any pending or threatened
litigation or inquiry by any governmental authority, or to any remedial action
or obligations under any Environmental Enactments; (C) the Property or any
adjoining property is now or has ever been used for industrial purposes or for
the storage, treatment or disposal of Hazardous Materials in violation of any
Environmental Enactments; (D) Hazardous Materials have been disposed of or are
now located upon the Property or any adjoining property in violation of any
Environmental Enactments; and (E) any underground storage tank is or ever was
located on the Land.
(ii)    As used herein, “Hazardous Materials” shall mean any flammable
substances, explosives, radioactive materials, pollutants, contaminants, medical
waste materials, petroleum, petroleum products, hazardous or toxic materials or
any related materials or substances at, on or beneath the Property, including
but not limited to, mold, substances defined as “extremely hazardous
substances,” “hazardous substances,” “hazardous waste,” “hazardous materials,”
“toxic substances,” “infectious waste” or “medical waste” in any Environmental
Enactment or in the regulations adopted and publications promulgated pursuant to
said Environmental Enactments. As used herein, “a violation of an Environmental
Enactment” or words of similar import shall mean the existence, use, storage,
discharge, treatment, release, transportation or disposition of, whether
temporarily or permanently, any Hazardous Materials at, on or under the Property
other than in compliance with the requirements of all applicable Environmental
Enactments.
(k)    Third Party Consents. Seller has the full right and authority to
consummate the transactions contemplated by this Agreement pursuant to the terms
and conditions contained herein and no consents, approvals or other actions from
third parties (including without limitation any governmental agency, commission
or office) are required in connection therewith.
(l)    Foreign Person. Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the United States Internal Revenue Code of 1986. Neither
Seller nor, to Seller’s Knowledge, any of its investors is a Prohibited Person.
(m)    Hospital Lease. The copy of the Hospital Lease delivered to Buyer is a
true, correct and complete copy of the Hospital Lease. The Hospital Lease is in
full force and effect, constitutes the entire agreement between Seller and
Hospital Tenant with respect to the leasing of the Property and has not been
modified or amended in any manner. Except as disclosed in the last sentence of
this subsection, there are no monetary defaults with respect to the obligations
of Hospital Tenant under the Hospital Lease and, to Seller’s Knowledge, there
are no other defaults or events of default under the Hospital Lease by either
party thereunder and no acts or occurrences which, with the giving of notice or
the passage of time, or both, would constitute a default or event of default
under the Hospital Lease by

17

--------------------------------------------------------------------------------



either party thereunder. Seller has not delivered a written notice to Hospital
Tenant informing Hospital Tenant that it is in default of the Hospital Lease,
nor has Seller received from Hospital Tenant a written notice asserting that
Seller is in default. There is no other holder of any interest in the Hospital
Lease or the Rent payable thereunder. There are no other leases, licenses or
other occupancy agreements affecting the Property to which Seller is a party,
other than the Hospital Lease. Seller has no knowledge of any claims, offsets or
defenses by Hospital Tenant under the Hospital Lease. No brokerage or leasing
commissions or other compensation is or will be due or payable to any person,
firm, corporation or other entity with respect to or on account of the current
term of the Hospital Lease or any extension or renewal thereof. Seller has no
outstanding obligation to provide Hospital Tenant with an allowance of any kind
or to construct any improvements to the Real Property. Seller has not received
rent or other charges from any Hospital Tenant more than one (1) month in
advance. No guarantor of the Hospital Lease, if any, has been released or
discharged, voluntarily or involuntarily or by operation of law, from any
obligation with respect to the Hospital Lease that is guarantee. Seller has not
applied all or any portion of the security deposit under the Hospital Lease to
any Rent or to cure a default by Hospital Tenant thereunder. Prior to the
execution of this Agreement, Seller disclosed to Buyer (i) Hospital Tenant’s
request to pay rent under the Hospital Lease for the months of October and
November, 2014 in installments in order to preserve cash on Hospital Tenant’s
balance sheet to facilitate the refinancing of Hospital Tenant’s working capital
line of credit and (ii) that Seller granted the request of Hospital Tenant in an
effort to support Hospital Tenant’s refinancing efforts.
(n)    Employees. Seller has no employees, whether engaged in the ownership,
management, operation or maintenance of the Property or otherwise.
(o)    Health Care Licenses. To Seller’s Knowledge, Seller has received no
written notice (i) that any license, permit, authorization, approval and other
grant of authority required for the full and lawful functioning and operation of
the Hospital has been revoked or suspended or (ii) from any governmental
authority that Hospital Tenant’s operation of the Hospital is in violation of
any Laws.
(p)    Contracts. There are no contracts to which Seller is a party or to which
the Property is bound, other than the Hospital Lease, the 380 Agreement,
Assignment One and Assignment Two.
(q)    Parcel. Seller has not initiated or participated in any action for a
change or modification in the current subdivision, site plan, zoning or other
land use permits for the Real Property.
As used in this Agreement, the terms “to Seller’s Knowledge”, “to the Knowledge
of Seller”, “known to Seller”, “Knowledge” or any similar phrase, shall mean and
refer to only the current, actual (not the constructive or imputed) knowledge of
Derrick N. Evers and Jim Williams, Jr., and shall not be construed to refer to
the knowledge of any other partner, officer, director, agent, manager, member,
authorized person, employee or representative of Seller, or any affiliate of
Seller, or to impose upon any of the individuals named above any duty to
investigate the matter to which such actual knowledge or the absence thereof
pertains, or to impose upon such individuals any individual personal liability.
Seller hereby represents and warrants that the foregoing individuals are the
representatives of Seller most likely to have actual knowledge of the accuracy
of the representations and warranties contained in this Section 9. As used in
this Agreement, “affiliate” means any individual or legally recognized entity
that controls, is controlled by or is under common control with Seller or Buyer,
as applicable. As used herein, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of an entity,
whether through ownership, voting control, contract or otherwise.
No representation or warranty made by Seller in this Agreement shall merge into
any instrument of conveyance delivered at the Close of Escrow but shall survive
the Close of Escrow for a period ending

18

--------------------------------------------------------------------------------



on the Rep Survival Termination Date; provided, however, that if Buyer delivers
to Seller a Notice of Breach of Rep on or before the expiration of the Rep
Survival Termination Date, and Buyer thereafter files a lawsuit in connection
therewith against Seller within sixty (60) days following the Rep Survival
Termination Date, then the Rep Survival Termination Date shall be extended with
respect to said representation and warranty until the date on which a final
judgment is obtained in said lawsuit, beyond any possibility of appeal.
Notwithstanding anything herein, if Buyer discovers, prior to or at the Close of
Escrow, that any representation or warranty of Seller is false, misleading or
inaccurate in any material respect, Buyer may, at its option, terminate this
Agreement, in which event Buyer shall be entitled to pursue its remedies under
Section 11(a) below (including, without limitation, the right to recover
out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, including without limitation Buyer’s reasonable attorneys’ fees and
expenses, subject to the limitation stated in said Section), and the parties
hereto shall be relieved of all liabilities and obligations hereunder except for
those obligations that expressly survive termination of this Agreement.
Notwithstanding the foregoing, Seller shall promptly notify Buyer if Seller
acquires actual knowledge of any event or circumstance which makes any
representation or warranty of Seller under this Agreement untrue or misleading
in any material respect, it being understood that Seller’s obligation to provide
notice to Buyer under this Section shall in no way relieve Seller of any
liability for a breach by Seller of any of its representations, warranties or
covenants under this Agreement. If, however, Buyer elects to proceed with the
Close of Escrow notwithstanding such discovery, Buyer shall be deemed to have
waived any and all rights of recovery against Seller with respect to such false,
misleading or inaccurate representation or warranty, and shall be permanently
prohibited from later bringing a claim against Seller as to such discovered
matter.
BUYER HEREBY AGREES AND ACKNOWLEDGES THAT (I) IT IS BUYING THE PROPERTY ON AN
“AS-IS, WHERE-IS AND WITH ALL FAULTS” BASIS, SUBJECT TO THE REPRESENTATIONS,
WARRANTIES AND COVENANTS OF SELLER EXPRESSLY MADE HEREIN; (II) IT HAS MADE OR
WILL HAVE MADE ITS OWN INVESTIGATIONS AND INSPECTIONS OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE PHYSICAL ASPECTS OF THE PROPERTY AND THE
PROPERTY’S COMPLIANCE WITH ALL LAWS APPLICABLE TO THE PROPERTY’S CURRENT OR
INTENDED USE; (III) IN CONNECTION WITH ITS INVESTIGATIONS AND INSPECTIONS OF THE
PROPERTY IT HAS CONTRACTED OR HAD THE OPPORTUNITY TO CONTRACT WITH CERTAIN
ADVISORS AND CONSULTANTS AS BUYER DEEMED TO BE NECESSARY; (IV) IN ADDITION TO
THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER SET FORTH IN THIS
AGREEMENT, IT IS RELYING SOLELY ON SUCH REPORTS AND ITS OWN INVESTIGATIONS AS TO
THE PROPERTY, ITS CONDITION AND OTHER CHARACTERISTICS AND COMPLIANCE WITH LAWS;
(V) EXCEPT FOR AND SOLELY TO THE EXTENT OF THE REPRESENTATIONS, WARRANTIES AND
COVENANTS SET FORTH IN THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTION
9), IT IS NOT MAKING THE PURCHASE OF THE PROPERTY IN RELIANCE UPON ANY
STATEMENTS OR REPRESENTATIONS, EXPRESS OR IMPLIED, MADE BY SELLER OR ITS AGENTS
OR BROKERS, AS TO THE CONDITION OF OR CHARACTERISTICS OF THE PROPERTY OR ITS
FITNESS FOR USE FOR ANY PARTICULAR PURPOSE. BUYER IS AN EXPERIENCED BUYER OF
PROPERTIES SUCH AS THE PROPERTY AND BUYER HAS MADE OR WILL MAKE BUYER’S OWN
INDEPENDENT INVESTIGATION OF THE PROPERTY. THE PROVISIONS OF THIS PARAGRAPH
SHALL SURVIVE THE CLOSE OF ESCROW.
10.    Seller’s Covenants. Seller hereby covenants with Buyer as follows:
(a)    Hospital Lease. During the period between Seller’s execution of this
Agreement and the Close of Escrow or sooner termination of this Agreement,
Seller shall not (i) terminate, declare a

19

--------------------------------------------------------------------------------



default under, renew, amend or modify the Hospital Lease, (ii), release any
guarantor of or apply any security for the Hospital Lease; (iii) cause, permit
or consent to an alteration of the Property where such consent is required by
the terms of the Hospital Lease; (iii) consent to or approve of any assignment
of the Hospital Lease or sublease of the Property (where such consent or
approval is required by the terms of the Hospital Lease), or (iv) enter into any
new lease, license or other occupancy agreement with respect to the Property, in
each case without first obtaining Buyer’s prior written consent. Prior to the
Close of Escrow, Seller shall not, without Buyer’s prior written consent, accept
from Hospital Tenant payment of Rent more than one (1) month in advance.
(b)    Contracts. During the period between Seller’s execution of this Agreement
and the Close of Escrow or sooner termination of this Agreement, Seller shall
not, without first obtaining the prior written consent of Buyer, enter into any
Contract that will survive the Close of Escrow or will otherwise affect the use,
operation or enjoyment of the Property after the Close of Escrow, and shall not
terminate, renew, amend or modify any Contract without Buyer’s prior written
consent.
(c)    Operation of Property. At all times prior to the Close of Escrow, Seller
shall (i) use all commercially reasonable efforts to enforce the obligations of
Hospital Tenant under the Hospital Lease; and (ii) perform when due all of
Seller’s obligations under the Hospital Lease and other agreements relating to
the Hospital, all in accordance with applicable laws, ordinances, rules and
regulations affecting the Hospital.
11.    Default and Remedies.
(a)    Default by Seller. In the event that Seller fails to consummate this
Agreement or if Seller fails to perform any of Seller’s other obligations
hereunder either prior to or at the Close of Escrow, and such failure or refusal
continues for a period of ten (10) business days after the date on which Seller
receives Buyer’s written notice of default, or such longer period of time as may
be reasonably required to cure such default if, within said ten (10) business
day period, Seller commences and thereafter diligently pursue completion of the
cure of same, and such failure or refusal results from any reason other than the
termination of this Agreement pursuant to a right to terminate expressly set
forth in this Agreement or Buyer’s failure to perform Buyer’s obligations under
this Agreement, Buyer may, as its sole and exclusive remedies, either (i)
terminate this Agreement by giving written notice thereof to Seller prior to or
at the Close of Escrow, in which event (A) Seller shall pay to Buyer all of the
out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, including without limitation Buyer’s reasonable attorneys’ fees and
expenses, not to exceed the sum of One Hundred Fifty Thousand Dollars ($150,000)
in the aggregate (which obligations shall survive such termination), and (B)
Escrow Holder shall pay to Buyer the entire Deposit free and clear of any claims
by Seller, and thereafter, neither Seller nor Buyer will have any further duties
or obligations to the other hereunder, except as otherwise provided herein; or
(ii) enforce specific performance of Seller’s duties and obligations under this
Agreement. As a condition precedent to filing an action for specific
performance, Buyer must deliver notice to Seller of its intention to file such
action within sixty (60) days after the scheduled Close of Escrow and such
action must be commenced within one hundred twenty (120) days of the scheduled
Close of Escrow. If, following the Close of Escrow, (A) Buyer discovers that any
representation or warranty of Seller herein was false, misleading or inaccurate
in any material respect when made, or (B) Seller fails to meet, comply with or
perform any covenant, agreement or obligation to be performed by Seller
hereunder within ten (10) business days of Buyer’s written demand therefor (each
of the foregoing referred to as a “Post-Closing Default”), as applicable, and
subject to the applicable survival periods set forth herein, Buyer shall have
the right to bring an action or proceeding against Seller; provided, however, in
no event shall Buyer have any right to bring any action or proceeding against
Seller for a Post-Closing Default which asserts a claim for monetary damages
unless and until Buyer’s actual, direct damages resulting from such Post-Closing
Default exceed the sum of One Million Dollars

20

--------------------------------------------------------------------------------



($1,000,000) in the aggregate (“Damages Floor”), and Buyer hereby waives, to the
fullest extent permitted by law, any and all claims and rights of recovery Buyer
has or may have against Seller with respect to any such Post-Closing Default(s)
unless and until Buyer’s actual, direct damages exceed, in the aggregate, the
Damages Floor; except that the Damages Floor shall not apply to claims based
upon fraud or willful misconduct. For the avoidance of doubt, if Buyer’s actual,
direct damages exceed, in the aggregate, the Damages Floor, Buyer shall be
entitled to the recovery of all of its damages without reference to any floor or
other limitation thereon. Notwithstanding the foregoing, however, under no
circumstances shall Seller’s liability to Buyer with respect to any and all
Post-Closing Defaults exceed the sum of Three Million Dollars ($3,000,000) in
the aggregate. The provisions of this Section shall survive the Close of Escrow.
(b)    Default by Buyer. In the event that Buyer fails or refuses to consummate
the purchase of the Property pursuant to this Agreement or if Buyer fails to
perform any of Buyer’s other obligations hereunder either prior to or at the
Close of Escrow, and such failure or refusal continues for a period of ten (10)
business days after the date on which Buyer receives Seller’s written notice of
default, or such longer period of time as may be reasonably required to cure
such default if, within said ten (10) business day period, Buyer commences and
thereafter diligently pursue completion of the cure of same, and such failure or
refusal results from any reason other than termination of this Agreement
pursuant to a right to terminate expressly set forth in this Agreement or
Seller’s failure to perform Seller’s obligations under this Agreement, then
Seller, as Seller’s sole and exclusive remedy, will have the right to terminate
this Agreement by giving written notice thereof to Buyer prior to or at the
Close of Escrow, whereupon neither party thereto will have any further rights or
obligations hereunder except that the Deposit shall be paid to Seller as
liquidated damages, free of any claims by Buyer or any other person with respect
thereto. It is agreed that the amount to which Seller is entitled under this
Section 11(b) is a reasonable forecast of just compensation for the harm that
would be caused by Buyer’s breach and that the harm that would be caused by such
breach is one that is incapable or very difficult of accurate estimation.
(c)    Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, NO PARTY TO THIS AGREEMENT SHALL BE LIABLE FOR ANY
CONSEQUENTIAL, SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES OF
ANY KIND OR NATURE WHATSOEVER, OR ANY LOST INCOME OR PROFITS, REGARDLESS OF
WHETHER ARISING FROM BREACH OF CONTRACT OR TORT, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH LOSS OR DAMAGE OR IF SUCH LOSS OR DAMAGE COULD HAVE BEEN
REASONABLY FORESEEN. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSE OF
ESCROW OR THE SOONER TERMINATION OF THIS AGREEMENT.
12.    Loss by Fire, Other Casualty or Condemnation. If prior to the Close of
Escrow, the Hospital, or any part thereof, is destroyed or damaged by fire or
other casualty, or is subject to a taking by a public authority, then Buyer
shall have the right, exercisable by giving notice to Seller within fifteen (15)
days after receiving written notice of such damage or destruction or taking (and
if necessary, the Close of Escrow shall be postponed to provide for such 15-day
period) to do either of the following: (a) if, (i) as a result of any such fire,
casualty or taking, Hospital Tenant has a right to terminate the Hospital Lease,
or Hospital Tenant is entitled to an abatement of rent coming due under the
Hospital Lease, or (ii) the cost to repair or diminution in value resulting
therefrom exceeds $1,000,000 (as determined by a third party selected by Buyer
and reasonably approved by Seller), then Buyer may terminate this Agreement, in
which case neither party shall have any further rights or obligations hereunder
and any money or documents in Escrow shall be returned to the party depositing
the same; or (b) accept the Property in its then condition and proceed to close
this transaction with no abatement or reduction in the Purchase Price, and
Seller shall assign to Buyer at Close of Escrow all of Seller’s

21

--------------------------------------------------------------------------------



rights to any insurance proceeds payable by reason of such damage or destruction
or condemnation awards payable by reason of such taking, and shall pay to Buyer
and pay to Buyer the amount of any deductible with respect thereto if payable by
Seller. If Buyer elects to proceed under clause (b) above, Seller shall not
compromise, settle or adjust any claims to such proceeds or awards without
Buyer’s prior written consent. Seller agrees to give Buyer prompt notice of any
taking, damage or destruction of the Property.
13.    Purchase Price Holdback; Repurchase Right.
(a)    Holdback Requirement. As of the Close of Escrow, a portion of the
Purchase Price in the amount of Seven Million Five Hundred Thirteen Thousand
Four Hundred Forty and No/100 Dollars ($7,513,440.00) (the “Holdback Funds”)
shall be retained in Escrow, to be disbursed thereafter pursuant to Section
13(b).
(b)    Disbursement of Holdback Funds.
(i)    Subject to the terms of Section 13(b)(iii), fifty percent (50%) of the
Holdback Funds shall be released by Escrow Holder to Seller at such time as
(x) the Coverage Ratio for any Test Period following the Close of Escrow is at
least 2.0:1 (the “Initial Qualifying Test Period”), and (y) Buyer delivers to
Escrow Holder written confirmation that fifty percent (50%) of the Holdback
Funds are to be released to Seller. Following the occurrence of the Initial
Qualifying Test Period and the release of fifty percent (50%) of the Holdback
Funds, and subject to the terms of Section 13(b)(iii), the remaining balance of
the Holdback Funds shall be released by Escrow Holder to Seller at such time as
(A) the Coverage Ratio for any Test Period following the Initial Qualifying Test
Period is at least 2.0:1, and (B) Buyer delivers to Escrow Holder written
confirmation that fifty percent (50%) of the Holdback Funds are to be released
to Seller. Escrow Holder shall not release any portion of the Holdback Funds
until it has received written confirmation from Buyer that Seller is entitled to
receive such portion of the Holdback Funds pursuant to the terms of this Section
13(b)(i).
(ii)    Promptly following Buyer’s receipt of Seller’s written request, which
shall not be made more frequently than quarterly, Buyer shall deliver to Seller
the Buyer’s calculation of the Coverage Ratio for the Test Period(s) covered by
Seller’s written request. If Buyer’s calculation of the Coverage Ratio for any
Test Period following the Close of Escrow is at least 2.0:1, Buyer shall deliver
confirmation of same to Seller and Escrow Holder and Escrow Holder thereafter
shall release the relevant portion of the Holdback Funds directly to Seller upon
Seller’s demand, without the necessity of the execution of any further
instructions by either Buyer or Seller. If Buyer’s calculation of the Coverage
Ratio for any Test Period following the Close of Escrow is less than 2.0:1,
Seller shall have a period of ten (10) business days following receipt of
Buyer’s calculation of the Coverage Ratio for such Test Period(s) within which
to submit the determination of the calculation of the Coverage Ratio for such
Test Period(s) to binding arbitration by delivering written notice of such
election to Buyer prior to the expiration of such ten (10) business day period.
If Seller timely elects to submit the determination of the Coverage Ratio to
binding arbitration, then (x) the Holdback Funds shall be retained in Escrow and
(y) the parties shall utilize the process set forth in Schedule 13 to determine
the Coverage Ratio for the applicable Test Period(s). If pursuant to Schedule 13
it is determined that the Coverage Ratio was at least 2.0:1 for the applicable
Test Period(s), then Buyer shall send written confirmation of same to Escrow
Holder and instruct Escrow Holder to release the applicable portion of the
Holdback Funds to Seller. If pursuant to Schedule 13 it is determined that the
Coverage Ratio was less than 2.0:1 for the applicable

22

--------------------------------------------------------------------------------



period, then the Holdback Funds shall be retained in Escrow and thereafter
disbursed pursuant to this Section 13(b).
(iii)    Notwithstanding the terms of Sections 13(b)(i) and (ii), if as of and
on the Escrow Release Date, (x) any portion of the Holdback Funds have not been
released to Seller by the Escrow Release Date, and (y) the parties are not then
in the process of utilizing Schedule 13 to determine the Coverage Ratio for any
Test Period that ended on or prior to the Escrow Release Date, then upon Buyer’s
written demand therefor to Escrow Holder and Seller, Escrow Holder shall release
the Holdback Funds or the portion thereof still held by Escrow Holder to Buyer.
Notwithstanding anything herein to the contrary, however, if as of and on the
Escrow Release Date, the parties are in the process of utilizing Schedule 13 to
determine the Coverage Ratio for any Test Period that ended on or prior to the
Escrow Release Date, then Escrow Holder shall continue to hold the Holdback
Funds then in its possession until such time as it receives from Buyer
confirmation that Seller is entitled to receive the Holdback Funds (or any
portion thereof) pursuant to the terms of this Section 13.
(c)    Right of Repurchase. If any portion of the Holdback Funds have been
returned to Buyer pursuant to Section 13(b) above, then Seller shall have the
one-time right to repurchase the Property (the “Repurchase Right”) from Buyer in
accordance with the following provisions:
(i)    Option to Repurchase. Seller shall exercise the Repurchase Right by
delivering written notice to Buyer (the “Repurchase Notice”) prior to the date
that is thirty (30) days following the Escrow Release Date, time being of the
essence. The Repurchase Notice shall be irrevocable once delivered. If Seller
fails to timely deliver the Repurchase Notice, then the Repurchase Right
automatically shall be null and void. The closing of the transfer of the
Property to Seller pursuant to the Repurchase Right (the “Repurchase”) shall
occur on the thirtieth (30th) day following the date on which Buyer receives the
Repurchase Notice. The closing procedures for the Repurchase shall be as set
forth in Section 13(c)(ii) below. Upon the termination of the Repurchase Right
provided for in this Section, and notwithstanding the automatic nature of
certain termination provisions of this Section 13, at the request of Buyer,
Seller shall execute a written, recordable instrument prepared by Buyer
confirming that the Repurchase Right is null and void; provided that the failure
of Seller to execute such confirmation shall not in any way revive such right or
affect the automatic nullification or voiding thereof.
(ii)    Closing Procedures. Upon tender of the Repurchase Price to Buyer or its
successor in title, Buyer or its successor in title shall convey the Property to
Seller or Seller’s designee by special warranty deed in substantially the same
form of Exhibit 4(c)(i) attached hereto (excluding any rights of repurchase),
free and clear of all liens, claims and encumbrances and subject to no title
exceptions, restrictions, easements or reservations or other title exceptions,
other than the Permitted Exceptions. In addition, each of Seller and Buyer shall
execute and deliver or cause to be delivered to Escrow Holder in a timely manner
to permit the closing of the repurchase the documents and instruments
contemplated in Section 4(c) and Section 4(d), as applicable, to facilitate the
transfer and conveyance of the Property to Seller provided for in this Section
13(c). The provisions of Section 4(e) and Section 4(f) shall apply to such
repurchase.

23

--------------------------------------------------------------------------------



(d)    Defined Term. As used in this Section 13, the following terms shall have
the following definitions:
(i)    “Capital Lease” shall mean, as to any Person, a lease of any interest in
any kind of property or asset by that Person as lessee that is, should be or
should have been recorded as a “capital lease” in accordance with GAAP.
(ii)    “Coverage Ratio” means, for any Test Period, the ratio of EBITDAR for
the Test Period to the amount of Hospital Rent due and payable during such Test
Period.
(iii)    “EBITDAR” means, for any Test Period, the sum without duplication of
the following: Net Income, plus, (a) Interest Expense, (b) taxes on income,
whether paid, payable or accrued, (c) depreciation expense, (d) amortization
expense, (e) the Hospital Rent (the foregoing items in clauses (a) through (e)
above being determined in accordance with GAAP) and (f) non-cash related losses
associated with adhering to FAS-144 (impairment of long-lived assets), plus (A)
losses from any sale of assets, other than sales in the ordinary course of
business and (B) other extraordinary or non-recurring losses, minus (X) gains
from any sale of assets, other than sales in the ordinary course of business and
(Y) other extraordinary or non-recurring gains.
(iv)     “Escrow Release Date” means the third (3rd) anniversary of the day upon
which the Close of Escrow actually occurs.
(v)    “GAAP” means generally accepted accounting principles, applied on a
“consistent basis”, as set forth in Opinions of the Accounting Principles Board
of the American Institute of Certified Public Accountants and/or in statements
of the Financial Accounting Standards Board and/or their respective successors
and which are applicable in the circumstances as of the date in question.
(vi)    “Hospital Rent” means, for any Test Period, the total amount of “Basic
Rent” payable under the Hospital Lease during such Test Period.
(vii)    “Interest Expense” shall mean, for any Test Period, total interest
expense (including attributable to Capital Leases in accordance with GAAP) with
respect to all outstanding indebtedness of Hospital Tenant, including
capitalized interest but excluding commissions, discounts and other fees owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under any interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to hedge the position with respect to interest
rates.
(viii)    “Net Income” means, for any period, the net income (or loss) from
whatever source, determined in conformity with GAAP, provided that, to the
extent not already included in the determination of net income, with respect to
management fees attributable to the Hospital, Net Income shall be increased by
the management fees payable to pursuant to any existing management agreement, if
any, and decreased by an imputed management fee of two percent (2%) of the net
revenue of the Hospital.
(ix)    “Repurchase Price” means the remainder after subtracting (a) any portion
of the Holdback Funds that has been returned to Buyer pursuant to Section 13(b)
above from (b) the product obtained by multiplying (i) the Purchase Price paid
by Buyer at the Close of Escrow, by (ii) one hundred five percent (105%).

24

--------------------------------------------------------------------------------



(x)    “Test Period” shall mean a period ending on the last day of each calendar
quarter and comprised of the twelve (12) most recent calendar months then ended
(taken as a single accounting period).
14.    Broker’s Commission. Buyer and Seller each represent to the other that
they have not entered into any agreement or incurred any obligation which might
result in the obligation to pay a sales or brokerage commission or finder’s fee
with respect to this transaction, other than (a) NRG Brokerage, LLC (“Seller
Broker”), who represents Seller in connection with the transactions contemplated
in this Agreement and shall be paid a commission by Seller pursuant to a
separate written agreement between Seller and Seller Broker, and (b) Marcus &
Millichap and Institutional Property Advisors (collectively, “Buyer Broker”),
who represent Buyer in connection with the transactions contemplated in this
Agreement and shall be paid a commission by Seller pursuant to a separate
written agreement between Seller and Buyer Broker equal to one percent (1%) of
the Purchase Price net of the Holdback Funds (to be shared equally among the
parties comprising Buyer Broker pursuant to a separate written agreement) only
if, as and when the Close of Escrow occurs, and that neither party has taken any
action which would result in any real estate broker’s, finder’s or other fees or
commissions being due and payable to any party with respect to the transaction
contemplated hereby. Notwithstanding the foregoing, Seller Broker and Buyer
Broker shall each be entitled to a commission on the Holdback Funds if, as, and
when such funds are actually received by Seller. Buyer and Seller each agree to
indemnify, defend and hold harmless the other from and against any and all
losses, claims, damages, costs or expenses (including attorneys’ fees) which the
other may incur as a result of any claim made by any person to a right to a
sales or brokerage commission or finder’s fee in connection with this
transaction to the extent such claim is based, or purportedly based, on the acts
or omissions of Seller or Buyer, as the case may be, except that Buyer shall
have no obligation to pay, and said indemnification shall not relate to claims
asserted by, Buyer Broker. The obligations of Buyer and Seller under this
Section 14 shall survive the Close of Escrow.
15.    Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and sent by facsimile transmission
(with answer back acknowledged), by email, by registered or certified mail,
postage prepaid, return receipt requested, or delivered by hand or for next
business day delivery by a nationally recognized overnight courier addressed to
the party to be so notified at its address hereinafter set forth, or to such
other address as such party may hereafter specify in accordance with the
provisions of this Section 15. Notices shall be deemed delivered and received
(A) on the date of delivery if delivered in person, (B) upon receipt if
deposited by United States mail, registered or certified as provided above, (C)
on the first business day following the date of deposit with a nationally
recognized overnight courier as provided above and (D) upon transmission of the
facsimile or the email. Notices may be given on a party’s behalf by its
attorney.
To Seller:
To Buyer:
Southlake Texas Medical Development, LP
c/o Neal Richards Group, LLC
3030 Olive Street, Suite 220
Dallas, Texas 75219
Attn: Derrick N. Evers
Fax No.: (214) 754-0011
Email: devers@nealrichardsgroup.com
GAHC3 Southlake TX Hospital, LLC
c/o American Healthcare Investors LLC 
18191 Von Karman Avenue, Suite 300
Irvine, California 92612
Attn: Stefan Oh and Paul S. Baker
Fax No.: (____) ____-______
Email: soh@ahinvestors.com; pbaker@ahinvestors.com


25

--------------------------------------------------------------------------------



with a copy to:
with a copy to:
LandPlan Development Corp.  
5400 Dallas Parkway
Frisco, Texas 75034
Attn: Jim Williams, Jr.
Fax No.: (214) 618-3830
Email: jim@landplan.net
Steven A. Kaye, Esq.  
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, GA 30363
Fax No.: 404-873-8101
Email: steve.kaye@agg.com
 
 
and to:
 
Neal Richards Group, LLC 
3030 Olive Street, Suite 220
Dallas, Texas 75219
Attn: Lee A. White
Fax No.: (469) 484-6217
Email: lwhite@nealrichardsgroup.com




 
 
To Escrow Holder:
To Title Company:
 
 
Bridge Title Company 
3100 Monticello, Suite 800 
Dallas, Texas 75205 
Attn: Ben Murphy, President
Fax No.: (972) 861-1051
Email: Ben.Murphy@bridgetitlecompany.com
Bridge Title Company 
3100 Monticello, Suite 800 
Dallas, Texas 75205 
Attn: Ben Murphy, President
Fax No.: (972) 861-1051
Email: Ben.Murphy@bridgetitlecompany.com





16.    Right of First Refusal. Following the Close of Escrow, Seller shall have
a continuing right of first refusal to purchase from Buyer the Property,
exercisable at the following times and upon the following conditions:
(a)    If, following the Close of Escrow, Buyer or its successor in title
receives a bona fide written offer from a third party to purchase the Property
that Buyer desires to accept, Buyer or its successor in title shall notify
Seller in writing of such offer (“Offer Notice”), which Offer Notice shall
include the proposed sales price and all other material terms and conditions of
the sale.
(b)    Seller shall have a period of ten (10) business days from the date of
receipt of the Offer Notice to notify Buyer or its successor in title in writing
whether Seller elects to exercise the right of first refusal granted hereby to
purchase the Property on the terms and conditions set forth in the Offer Notice.
If Seller fails to give written notice to Buyer within the required ten (10)
business day period, Seller shall be deemed to have waived its right to purchase
the Property, except as provided below. If Seller waives or is deemed to have
waived its right to purchase the Property (either by giving written notice
thereof or by failing to give any written notice), Buyer shall have the right to
sell the Property to such third party or its affiliate upon substantially the
same terms and conditions as those set forth in the Offer Notice. If the
Property is sold to such third party or its affiliate in accordance with the
preceding sentence, the right of first refusal of Seller contained herein shall
thereafter be null, void and of no further force or effect. However, if the
terms and conditions of the proposed sale to such third party or its affiliate
are modified such that they no longer are substantially the same as those set
forth in the Offer Notice, Seller’s right of first refusal contained in this
Section 16 shall be reinstated and Seller shall have the right to exercise its
right of first refusal with respect to the Property on such modified terms and
condition within five (5) business days after Seller’s receipt from Buyer of the
modified terms. Modified

26

--------------------------------------------------------------------------------



terms and conditions shall be deemed to be substantially the same as those
contained in the Offer Notice if the purchase price for the modified terms and
conditions is at least ninety-five percent (95%) of the purchase price stated in
the Offer Notice.
(c)    Upon the timely exercise by Seller of its right of first refusal to
purchase the Property as provided herein, Buyer and Seller shall, within ten
(10) business days after receipt of notice of Seller’s election, diligently
proceed in good faith to enter into a Purchase and Sale Agreement and Escrow
Instructions for the Property in substantially the same form as this Agreement,
for the purchase price and containing such other terms and conditions as were
contained in the Offer Notice, and Seller and Buyer shall exclusively and
diligently proceed in good faith to consummate the closing of the purchase and
sale or the Property in accordance with the terms of such Purchase and Sale
Agreement and Escrow Instructions. If, despite having used their respective
commercially reasonable and diligent efforts, the parties fail to enter into
such Purchase and Sale Agreement and Escrow Instructions before the expiration
of said ten (10) business day period, Buyer shall have the right to sell the
Property to a third party upon substantially the same terms and conditions as
those set forth in the Offer Notice. For purposes of this Section 16(c), the
purchase by such third party shall be deemed to be upon “substantially the same
terms and conditions” if the purchase price to be paid by such third party is at
least ninety-five percent (95%) of the purchase price stated in the Offer
Notice.
(d)    The right of first refusal contained herein shall not apply to (i)
transfers of ownership interests in, or any sale involving the ownership of,
Buyer or the parent or affiliate of Buyer, (ii) a public offering of ownership
interests in Buyer or the parent or affiliate of Buyer, (iii) a recapitalization
transaction of any kind involving Buyer or the parent or affiliate of Buyer,
(iv) the sale of the Property in a portfolio sale with one or more other
properties owned by Buyer of its affiliates, provided the net operating income
of the Property is less than twenty percent (20%) of the aggregate net operating
income of all properties in the portfolio, or (v) rights exercised by mortgagees
in foreclosure or in lieu thereof pursuant to mortgages or other documents
executed by Buyer in connection therewith, including the subsequent disposition
of the Property by a mortgagee of Buyer or its affiliate or designee that
acquires the Property in connection therewith.
(e)    This Section 16 shall expressly survive the Close of Escrow.
17.    Miscellaneous Provisions.
(a)    Incorporation of Prior Agreements. This Agreement contains the entire
understanding of Buyer and Seller with respect to the subject matter hereof, and
no prior or contemporaneous written or oral agreement or understanding
pertaining to any such matter shall be effective for any purpose. No provision
of this Agreement may be amended or added to except by an agreement in writing,
expressly stating that such agreement is an amendment of this Agreement, signed
by the parties to this Agreement or their respective successors in interest;
except that no signature of Title Company or Escrow Holder shall be required to
amend this Agreement except for an amendment modifying the terms of this
Agreement modifying their respective obligations hereunder.
(b)    Buyer’s Right to Assign. Buyer shall have the right to assign its rights
under this Agreement to any affiliate in whom the title of the Property is to
vest. Any assignment permitted by this Section must be in writing, must be
furnished to Seller and must provide that the assignee assumes all of the
obligations of Buyer under this Agreement.
(c)    Attorneys’ Fees. If either party commences an action against the other to
interpret or enforce any of the terms of this Agreement or because of the breach
by the other party of any of the terms hereof, the losing party shall pay to the
prevailing party reasonable attorneys’ fees, costs and

27

--------------------------------------------------------------------------------



expenses incurred in connection with the prosecution or defense of such action,
whether or not the action is prosecuted to a final judgment. For purposes of
this Agreement, the terms “attorneys’ fees” or “attorneys’ fees and costs” shall
mean the fees and expenses of counsel to the parties hereto, which may include
printing, photostating, duplicating and other expenses, air freight charges, and
fees billed for law clerks, paralegals, librarians and others not admitted to
the bar but performing services under the supervision of an attorney. The terms
“attorneys’ fees” or “attorneys’ fees and costs” shall also include, without
limitation, all such fees and expenses incurred with respect to appeals,
arbitrations and bankruptcy proceedings, and whether or not any action or
proceeding is brought with respect to the matter for which said fees and
expenses were incurred. The term “attorney” shall have the same meaning as the
term “counsel.”
(d)    Time is of the Essence. Time is of the essence for this Agreement.
(e)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and to their respective transferees,
successors and assigns.
(f)    No Personal Liability or Third Party Beneficiaries. In addition to any
limitation on liability provided by law or any other agreement or instrument, no
advisor, trustee, director, officer, employee, accountant, attorney,
beneficiary, shareholder, partner, participant or agent of or in Buyer or Seller
shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or the transaction contemplated hereunder. The
parties, their respective successors and assigns and all third parties shall
look solely to the applicable party’s assets for the payment of any claim or any
performance, and the parties hereby waive all such personal liability. This
Agreement is made and entered into solely for the protection and benefit of the
parties and their successors and permitted assigns. No other person shall have
any right of action hereunder.
(g)    Governing Law; Choice of Forum; Waiver of Jury Trial. This Agreement
shall be construed in accordance with and governed by the internal laws of the
State of Texas without giving effect to any “conflict of law” rules of such
state. Buyer and Seller each acknowledge and agree that the state and associated
federal courts in and for Dallas County, Texas shall have exclusive jurisdiction
to hear and decide any dispute, controversy or litigation regarding the
enforceability or validity of this Agreement or any portion thereof. BUYER AND
SELLER EACH DO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
OR UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE DOCUMENTS DELIVERED BY BUYER
OR SELLER AT CLOSING, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR
RELATED IN ANY MANNER WITH THIS AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT
LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR
DEFENSES ASSERTING THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE
VOID OR VOIDABLE). THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER
INTO AND ACCEPT THIS AGREEMENT AND SHALL SURVIVE THE CLOSING OF TERMINATION OF
THIS AGREEMENT.
(h)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one and the same instrument. Executed copies
hereof may be delivered by facsimile, email or other electronic means and upon
receipt will be deemed originals and binding upon the parties hereto, regardless
of whether originals are delivered thereafter; provided, however, any party
shall deliver an original signature on this Agreement to the other party upon
request.

28

--------------------------------------------------------------------------------



(i)    Interpretation; Construction. Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be valid under applicable
law, but, if any provision of this Agreement shall be invalid or prohibited
thereunder, such invalidity or prohibition shall be construed as if such invalid
or prohibited provision had not been inserted herein and shall not affect the
remainder of such provision or the remaining provisions of this Agreement. The
language in all parts of this Agreement shall be in all cases construed simply
according to its fair meaning and not strictly against the party that drafted
such language. Section and paragraph headings of this Agreement are solely for
convenience of reference and shall not govern the interpretation of any of the
provisions of this Agreement.
(j)    Exhibits; Schedule; Recitals Verified. All Exhibits and Schedules
attached hereto are incorporated herein by reference. The Recitals to this
Agreement are hereby stated to be true and correct and are incorporated herein
by this reference.
(k)    Waiver by a Party. The waiver of any contingency, representation,
warranty, covenant, or other matter or provision hereof may only be made by the
party benefited by the same, and the waiver must be in writing, must be signed
by the benefited party and must specifically state which matter is being waived.
(l)    Further Assurances. In addition to the actions recited herein and
contemplated to be performed, executed and/or delivered hereunder, Buyer and
Seller agree to perform, execute and/or deliver or cause to be performed,
executed and/or delivered any and all such further acts, instruments and
assurances as may be reasonably required to consummate the transactions
contemplated hereby. The provisions shall survive the Close of Escrow.
(m)    Business Days. As used in this Agreement, a “business day” shall mean a
day other than Saturday, Sunday or any day other than a Holiday on which banking
institutions in Dallas, Texas, are authorized by law or other governmental
action to close. The term “Holiday” shall mean Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, Christmas Day and New Year’s Day. All other
references to “days” or “calendar days” in this Agreement shall refer to
calendar days. In computing any period of time pursuant to this Agreement, the
day of the act or event from which the designated period of time begins to run
will not be included. If any period expires or delivery date falls on a date
that is not a business day under this Agreement, such period shall be deemed to
expire and such delivery date shall be deemed to fall on the immediately
succeeding business day.
(n)    Survival. Any covenants, representations or indemnities set forth in this
Agreement, including, without limitation, those set forth in Section 3(d),
Section 4(j), Section 8, Section 9, Section 11, Section 13, and Section 14 and
Section 16 above, and in Section 17(o) and Section 17(p) below, shall survive
the Close of Escrow or any termination of this Agreement; provided, however,
that the respective period of survival of each of such covenants,
representations or indemnities shall be solely as provided in the applicable
provisions of this Agreement.
(o)    Confidentiality. Buyer shall hold, and shall require its agents,
employees and representatives to hold, in strict confidence, and Buyer shall not
disclose, and shall use commercially reasonable efforts to prohibit its agents,
employees and representatives from disclosing, to any other person without the
prior written consent of Seller, (i) the terms of this Agreement and the
financial or other condition of the Property or Hospital Tenant, including the
terms of the Hospital Lease, (ii) any of the information in respect of the
Property or Hospital Tenant delivered to, made available to, or prepared for the
benefit of Buyer, whether by its agents, employees and representatives, or by
Seller or its agent, employees and representatives, and (iii) the identity of
any direct or indirect owner of any beneficial interest in Seller or Hospital
Tenant. Notwithstanding anything to the contrary hereinabove set forth,

29

--------------------------------------------------------------------------------



Buyer may disclose any and all of such information (x) on a need-to-know basis
to its employees, representatives, agents, consultants, members of professional
firms serving it or potential lenders, investors, consultants and brokers, on a
confidential basis, such terms of this Agreement as are customarily disclosed to
such parties in connection with similar acquisitions, (y) as further provided
below, as may be required in order to comply with applicable laws, rules or
regulations or a court order, or (z) to the extent that such information is a
matter of public record. The obligations of Buyer under this Section 17(o) shall
automatically terminate effective as of the Close of Escrow; provided, however,
Buyer shall not issue (or cause to be issued) following the Close of Escrow any
press release stating the Purchase Price, and Buyer shall direct any broker
employed or engaged by it to not issue such releases, which obligations shall
expressly survive the Close of Escrow. Notwithstanding the foregoing, Seller
acknowledges that Buyer is or is an affiliate of, and/or may assign this
Agreement to one an entity that is or is an affiliate of, a Real Estate
Investment Trust and that, as such, it may be subject to certain filing and
reporting requirements in accordance with federal laws and regulations,
including, but not limited to, regulations promulgated by the Securities and
Exchange Commission. Accordingly, and notwithstanding any provision of this
Agreement or the provisions of any other existing agreement between the parties
hereto to the contrary, Buyer may publicly file, disclose, report or publish any
and all information related to this transaction that may be reasonably
interpreted as being required by federal law or regulation.
(p)    Hospital Alterations. Upon the Close of Escrow, during the period of
Buyer’s ownership of the Property during the term of the Hospital Lease, Buyer
hereby grants to Seller and Seller’s affiliates the first right and opportunity
to serve as project manager for Seller, and to provide project management
services on behalf of Seller, with respect to any expansions of or material
alterations to the Hospital the total cost of which exceeds $500,000, whether
initiated by Buyer or Hospital Tenant (“Alterations”), which Buyer has the right
pursuant to the Hospital Lease to manage. The foregoing shall apply where the
Hospital Lease gives Buyer the right to consent to an Alteration and permits
Buyer to condition that consent on the designation of a Buyer-approved manager.
Buyer shall notify Seller in writing of any such opportunity prior to the
commencement of any design or construction activities related to the proposed
Alterations, and for a period of ten (10) business days shall negotiate in good
faith with Seller to enter into a mutually acceptable project management
agreement; and if, despite having used their respective commercially reasonable
and diligent efforts, the parties should fail to enter into such agreement,
Seller’s rights hereunder with respect to such specific project automatically
shall terminate and be null and void. The obligations of Buyer under this
Section 17(p) shall expressly survive the Close of Escrow.
(q)    Cooperation with Audit and Comfort Letter. Seller acknowledges that Buyer
is affiliated with, or intends to assign all of its rights, title and interest
in and to this Agreement, and that the assignee may be affiliated with a
publicly registered company (“Registered Company”). Seller acknowledges that it
has been advised that if Buyer or its assignee is affiliated with a Registered
Company, the Buyer or its assignee may be required to make certain filings with
the Securities and Exchange Commission (the “SEC Filings”) that relate to the
most recent pre-acquisition fiscal year (the “Audited Year”) and the current
fiscal year through the date of acquisition (the “stub period”) for the
Property. To assist the Buyer or its assignee in preparing the SEC Filings,
Seller covenants to provide the following for a period of one (1) year following
the Close of Escrow: (i) access to bank statements of Seller for the Audited
Year and stub period; (ii) rent roll for the Property as of the end of the
Audited Year and stub period; (iii) operating statements of Seller for the
Audited Year and stub period; (iv) access to the general ledger of Seller for
the Audited Year and stub period; (v) cash receipts schedule of Seller for each
month in the Audited Year and stub period; (vi) access to invoices for expenses
and capital improvements initiated by Seller in the Audited Year and stub
period; (vii) accounts payable ledger and accrued expense reconciliations of
Seller; (viii) check register of Seller for the 3-months following the Audited
Year and stub period; (ix) copies of the Hospital Lease and any amendments or
modifications thereto and exhibits and schedules attached thereto; (x) copies of
all insurance documentation in Seller’s

30

--------------------------------------------------------------------------------



possession or control for the Audited Year and stub period; (xi) copies of
accounts receivable aging of Seller as of the end of the Audited Year and stub
period along with an explanation for all accounts over 30 days past due as of
the end of the Audited Year and stub period; (xii) signed representation letter
in the form attached hereto as Exhibit 17(q)(xii), and (xiii) to the extent
necessary, a signed audit letter in the form attached hereto as Exhibit
17(q)(xiii). The provisions of this Section 17 shall survive the Close of
Escrow.
[Signatures on following page]

31

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Buyer and Seller have executed this Agreement as of the day
and year first above written.
SELLER:
SOUTHLAKE TEXAS MEDICAL DEVELOPMENT, LP,
a Texas limited partnership
By:    Southlake Texas Medical Development GP, LLC,
    a Texas limited liability company,
    its general partner
By: /s/ Jim Williams, Jr.
Name: Jim Williams, Jr.            
Title: Manager        


By: /s/ Derrick N. Evers
Name:      Derrick N. Evers            
Title: Manager            
(Signatures continue on the next page)

S-1

--------------------------------------------------------------------------------



BUYER:
GAHC3 SOUTHLAKE TX HOSPITAL, LLC,
a Delaware limited liability company
By:
GRIFFIN-AMERICAN HEALTHCARE REIT III HOLDINGS, LP,
a Delaware limited partnership,
Its Sole Member,

By:
GRIFFIN-AMERICAN HEALTHCARE REIT III, INC.,
a Maryland corporation,
Its General Partner,


By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer





S-2

--------------------------------------------------------------------------------



CONSENT OF ESCROW
The undersigned agrees to (a) accept this Agreement; (b) be Escrow Holder under
this Agreement; and (c) be bound by this Agreement in the performance of its
duties as Escrow Holder. However, the undersigned will have no obligations,
liability or responsibility under this Agreement or any amendment hereto unless
and until this Agreement and such amendment, as applicable has been fully
executed by the parties hereto required to execute same and delivered to the
undersigned.


ESCROW HOLDER:
BRIDGE TITLE COMPANY
By: /s/ Kyle Denbow
Name:      Kyle Denbow
Title: Authorized Agent
Dated: November 18 , 2014
Escrow No. 14475



S-3

--------------------------------------------------------------------------------



SELLER BROKER SIGNATURE PAGE
Seller Broker hereby executes this Seller Broker Signature Page solely to
confirm the following: (a) Seller Broker represents only Seller in the
transaction described in this Agreement; (b) Seller Broker acknowledges that the
only compensation due to Seller Broker in connection with the consummation of
the transaction described in this Agreement is as set forth in a separate
written agreement between Seller and Seller Broker; and (c) Seller Broker
represents and warrants to Seller and Buyer that Seller Broker and its
affiliates have not taken any action which would result in any real estate
broker’s, finder’s or other fees or commissions being due and payable to any
other party with respect to the transaction contemplated in this Agreement.
Seller Broker hereby agrees to indemnify, defend and hold harmless Seller and
Buyer from and against any and all losses, claims, damages, costs or expenses
(including attorneys’ fees) which Seller and/or Buyer may incur as a result of
any claim made by any person to a right to a sales or brokerage commission or
finder’s fee in connection with the transaction contemplated in this Agreement
to the extent such claim is based, or purportedly based, on the acts or
omissions of Seller Broker. The obligations of Seller Broker hereunder shall
survive the Close of Escrow.
SELLER BROKER:
NRG BROKERAGE, LLC
By: /s/ Harry M. Lake
Name:      Harry M. Lake        
Title:      Manager         



S-4

--------------------------------------------------------------------------------



BUYER BROKER SIGNATURE PAGE
Buyer Broker hereby executes this Buyer Broker Signature Page solely to confirm
the following: (a) Buyer Broker represents only Buyer in the transaction
described in this Agreement; (b) Buyer Broker acknowledges that the only
compensation due to Buyer Broker in connection with the consummation of the
transaction described in this Agreement is as specifically set forth in this
Agreement; and (c) Buyer Broker represents and warrants to Seller that Buyer
Broker and its affiliates have not taken any action which would result in any
real estate broker’s, finder’s or other fees or commissions being due and
payable to any other party with respect to the transaction contemplated in this
Agreement. Buyer Broker hereby agrees to indemnify, defend and hold harmless
Seller from and against any and all losses, claims, damages, costs or expenses
(including attorneys’ fees) which Seller may incur as a result of any claim made
by any person to a right to a sales or brokerage commission or finder’s fee in
connection with the transaction contemplated in this Agreement to the extent
such claim is based, or purportedly based, on the acts or omissions of Buyer
Broker. The obligations of Buyer Broker hereunder shall survive the Close of
Escrow.
BUYER BROKER:
MARCUS & MILLICHAP
By: /s/ Martin B. Cohan
Name: Martin B. Cohan
Title: Vice President, Investments


INSTITUTIONAL PROPERTY ADVISORS
By: /s/ Jake Roberts
Name: Jake Roberts
Title: First Vice President Capital Markets







S-5